EXHIBIT 10.1

 

***TEXT OMITTED AND FILED SEPARATELY

 

CONFIDENTIAL TREATMENT REQUESTED

 

BY INVENTURE FOODS, INC.

 

UNDER 17 C.F.R. SECTIONS 200.80(b)(4),

 

200.83 AND 240.24b-2

 

 

LICENSE AGREEMENT

 

By and between

 

TGI FRIDAY’S OF MINNESOTA, INC.

 

and

 

INVENTURE FOODS, INC.

 

 

Dated as of March 31, 2014

 

--------------------------------------------------------------------------------


 

LICENSE AGREEMENT

 

This LICENSE AGREEMENT (this “Agreement”) is made and entered into as of the
31st day of March, 2014 (the “Effective Date”), by and between TGI FRIDAY’S OF
MINNESOTA, INC., a Minnesota (U.S.) corporation (“Friday’s”) and INVENTURE
FOODS, INC., a Delaware corporation located at 5415 E. High Street, Suite 350,
Phoenix, AZ 85054 (“Licensee”).

 

WHEREAS, Friday’s, through its subsidiaries and affiliates, is in the business
of owning, operating, and franchising casual dining restaurants and granting
licenses for the manufacture and distribution of packaged food, snacks, and
beverages for sale through various distribution channels;

 

WHEREAS, Licensee is in the business of manufacturing and distributing snack
foods;

 

WHEREAS, Licensee and Friday’s are parties to a License Agreement dated as of
April 3, 2000 (as previously amended through five (5) prior amendments, the
“Prior Agreement”) with a current expiration date of May 31, 2014, pursuant to
which Licensee has been actively selling certain Licensed Products;

 

WHEREAS, Licensee and Friday’s desire to restate the Prior Agreement through
this Agreement, under which Licensee will continue to license from Friday’s and
Friday’s will continue to license to Licensee the right to utilize certain Marks
(as updated and defined below) for the manufacture, marketing, sale and
distribution of Licensed Products (as updated and defined below) upon the terms
and conditions herein set forth and, for certain transitional purposes, upon the
terms and conditions of the Prior Agreement where specified;

 

NOW, THEREFORE, Friday’s and Licensee mutually agree as follows:

 

1.                                      DEFINITIONS

 

As used in this Agreement, the following terms shall have the following
meanings:

 

Advance(s) — the non-refundable amount of U.S. [***], paid by Licensee to
Friday’s as follows:

 

U.S. [***] within five (5) business days of Licensee’s execution of this
Agreement;

 

U.S. [***] within five (5) business days of [***];

 

U.S. [***] within five (5) business days of [***];

 

U.S. [***] within five (5) business days of [***]; and

 

U.S. [***] within five (5) business days of [***].

 

Affiliate — Carlson Restaurants Inc., the indirect parent company of Friday’s,
or any parent or subsidiary thereof, or any subsidiary of Friday’s or TGIF.

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

1

--------------------------------------------------------------------------------


 

Business Days - each calendar day, except Saturday, Sunday and national legal
holidays under the laws of the United States and holidays in the state of Texas.

 

Change of Control - (a) any person or entity becomes the owner, directly or
indirectly, of securities of Licensee representing at least thirty percent
(30%) of (i) the then-outstanding shares of common stock of Licensee, or
(ii) the combined voting power of Licensee’s then-outstanding securities;
(b) the consummation of a merger or consolidation, or series of related
transactions, which results in the ownership of at least fifty percent (50%) of
the securities of Licensee moving to a different person or entity than owned
such securities immediately prior thereto; or (c) the sale or disposition of all
or substantially all of Licensee’s assets (or consummation of any transaction,
or series of related transactions, having similar effect).

 

Confidential Information - the terms of this Agreement and any amendments
hereto, and all other information, know-how, and techniques, including
Materials, product specifications, suppliers, product sources, customers,
computer systems, marketing plans, business plans, trade secrets, proposed
trademarks and other proprietary matters and data imparted or made available by
either party to the other which is (i) designated as confidential, (ii) known by
either party to be considered confidential by the other, or (iii) by its nature
inherently or reasonably considered confidential. Notwithstanding the foregoing,
Confidential Information shall not include (a) information that the recipient
can demonstrate through contemporaneous recorded materials has been
independently developed without use of or reference to, directly or indirectly,
the Confidential Information of the other party; (b) at the time of disclosure
or later, information that is or becomes, generally known other than as a
consequence of any breach hereof; (c) information disclosed by a third party, if
such third party’s disclosure neither violates any obligation of the third party
to the disclosing party nor is a consequence of any breach hereof; or
(d) information that was known or otherwise available to a party prior to its
disclosure under no duty of confidentiality.

 

Contract Year - each consecutive twelve-month period during the Term ending on
December 31, provided that the first Contract Year will begin on January 1, 2014
and end on December 31 of 2014 (“Contract Year 1”).  Each subsequent
twelve-month period thereafter during the Term is a Contract Year.

 

Distribution Channels - (i) airline sales, supermarkets, mass merchandisers,
warehouse clubs, convenience stores, drug stores, vending machines and wholesale
distributors servicing these operations; (ii) foodservice operations supporting
large organizational facilities such as schools and universities, business and
industry cafeterias, healthcare facilities, and military installations;
(iii) “dollar store” mass-merchandisers such as Dollar General stores and Dollar
Tree stores and value stores such as Big Lots, TJM and Ross); and (iv) other
traditional distribution channels requested by Licensee and approved in writing
by Friday’s and, subject to the specific approval of Friday’s, internet.  All
internet and social media channels previously approved by Friday’s under the
Prior Agreement are also deemed approved and grandfathered under this
Agreement.  The definition of “Distribution Channels”, except as noted in
(iii) above, expressly excludes direct mail, television marketing, carnivals,
flea market vendors, and other irregular market channels.

 

2

--------------------------------------------------------------------------------


 

Earned Royalties - a royalty equal to (a) [***] of the cumulative Gross Sales of
all Licensed Products for each of Contract Years 2014 and 2015, (b) [***] for
Contract Year 2016, and (c) [***] for each Contract year during the remainder of
the Term, including any renewal thereof.  In the event that Friday’s approves a
closeout sale at a discount of more than fifty percent (50%) off the regular
retail price of the Licensed Products, the Earned Royalties shall be equal to
the same percentage rate than applicable to other Gross Sales multiplied by the
Gross Sales from the closeout sale.

 

Friday’s - TGI Friday’s of Minnesota, Inc.

 

Friday’s Brand Guide - any printed or digital assets that Friday’s provides to
Licensee setting forth certain guidelines for using the Marks.  The current
version of Friday’s Brand Guide is attached as Exhibit F, which may be amended,
supplemented or replaced by Friday’s from time to time, subject to the notice
and transition provisions of Section 3.2.

 

Gross Sales - The total of (a) total actual sales price (whether cash, credit or
other consideration) from the sale or transfer of Licensed Products by Licensee,
including service charges added to a customer’s bill or invoices, if applicable,
and including receipts from orders received or filled by Licensee at its place
of business or elsewhere; (b) all deposits not refunded to purchasers; (c) all
payments to Licensee by any concessionaire, licensee or third party for the
right to sell or transfer the Licensed Products.  Any charge or sale upon
installment or credit shall be treated as a sale for the full price in the
accounting month during which such charge or sale is made.

 

The following items may be deducted from the total actual sales price to reach
Gross Sales, to the extent such items were previously included in the total
actual sales price:  (i) the amount of any bona fide cash or credit refunds made
upon any sale where the Licensed Products sold are returned by the purchaser and
accepted by Licensee provided such refund amounts do not constitute more than
[***] of Gross Sales in any Contract Year; (ii) the amount of any cash
discounts, provided that such cash discounts do not constitute more than [***]
of Gross Sales in any Contract Year; (iii) sales tax or other taxes required to
be separately collected by Licensee directly from purchasers and collected and
remitted to a taxing authority; (iv) actual freight charges, without mark-up;
and (v) a promotional/trade allowance of up to [***] in actual promotional/trade
expenditures by Licensee in support of the Licensed Products, including
advertising and promotional expenditures and slotting.  Each of the foregoing
deductions (other than items described in (iii) and (iv)) from total actual
sales price to reach Gross Sales is permitted only to the extent that Licensee
timely provides reasonable documentation of such expenditures to Friday’s.

 

Licensed Product(s) — potato chips and other potato-based snack chips,
tortilla/tostada chips and other corn-based snack chips, vegetable-based snack
chips, cheese snacks, popcorn, and snack/pub mixes, each packaged for sale in
the Distribution Channels which bear one or more Marks or are packaged,
advertised or marketed in conjunction with one or more of the Marks.  For
clarification, the term chips is intended to refer to all sheeted and dual
sheeted snacks as well as extruded snacks.

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

3

--------------------------------------------------------------------------------


 

Licensed Materials - means the Marks and Materials.

 

Materials - means any artwork, graphic design, image, styles, advertisement,
packaging, hang tags, photograph, verbiage, Licensed Product name (exclusive of
generic terms), trade dress, or domain names or the like to the extent
incorporating the Marks or used in association with the Licensed Products,
created by Friday’s or Licensee, individually or jointly, or any third party on
behalf or either Friday’s or Licensee.  Notwithstanding the foregoing, the term
Materials specifically excludes recipe, formula, ingredient combination, flavor
profile, storage requirements and Licensee’s manufacturing techniques and
practices relating to the Licensed Products, all of which, as between Friday’s
and Licensee, will be deemed to be Licensee’s intellectual property, including
any such materials previously developed by Licensee under the Prior Agreement. 
For further clarification, the term Mark and Materials as used in this
Agreement, and the restrictions contained herein, do not extend to purely
descriptive or generic words that would not be entitled to trademark protection
under United States federal trademark laws (for example, the use of the word
“chips,” “popcorn” or “snacks” in Materials or as part of a Mark or Licensed
Product name would not prohibit Licensee from using any of those same generic
words in connection with its own product offerings).

 

Marketing Target Date —  with regard to the following categories of Licensed
Products:

 

Licensed Products

 

Development Plan Approval

 

Marketing Target Date

All current Licensed Products under Prior Agreement

 

n/a

 

Effective Date

Popcorn

 

By December 31, 2014

 

December 31, 2015

Snack /pub mixes

 

By December 31, 2014

 

December 31, 2015

Tortilla chips

 

By December 31, 2015

 

December 31, 2016

Corn snacks

 

By December 31, 2015

 

December 31, 2016

 

Mark(s) - the trademarks, trade names, service marks, slogans, taglines, logos,
designs, emblems and indicia of origin or ownership of Friday’s described in
Exhibit A.

 

Minimum Guarantee - minimum annual guaranteed royalties to be paid to Friday’s
in each Contract Year which shall be equal to:

 

Contract Year (including those
within Renewal Term)

 

Minimum Annual Royalties

2014

 

[***]

2015

 

[***]

2016

 

[***]

2017

 

[***]

2018

 

[***]

2019

 

[***]

2020

 

[***]

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

4

--------------------------------------------------------------------------------


 

Contract Year (including those
within Renewal Term)

 

Minimum Annual Royalties

2021

 

[***]

2022

 

[***]

2023

 

[***]

2024

 

[***]

 

The rate of increase in the Minimum Guarantee has been negotiated by the parties
with the assumption that (i) [***] of such increase represents the expansion of
additional market opportunities for Licensed Products being sold as of the
Effective Date, and (ii) [***] of such increase represents the expansion of
additional market opportunities to Licensee based on the addition of Popcorn,
Snack /pub mixes, Tortilla chips and Corn snacks to the planned Licensed
Products, and the addition of new countries and markets to the definition of
Territory.  If Licensee comes to believe that it is being materially impeded
from any such expansion because of Friday’s unreasonable refusals or delays in
granting Section 4 approvals as needed by Licensee to timely introduce new
planned Licensed Products or extend their geographic distribution, Licensee will
promptly notify Licensor in writing and the issue will be escalated to senior
management of both companies and the parties will negotiate in good faith a
resolution with the goal of allowing Licensee the fair opportunity to proceed
with the expansion reasonably needed to meet the Minimum Guarantees.

 

Payment(s) - all payments of funds from Licensee received by Friday’s including
the payment of any Minimum Guarantee true-up payments and Earned Royalties and
any other payments required to be made to Friday’s under this Agreement.

 

Premiums - means any Licensed Product or portion thereof that is given away free
or sold at less than the usual selling price for the purpose of promotion, fund
raising, sales incentive, sweepstakes, contests, combination sales, or for any
other give-away or promotional purpose, as approved in advance by Friday’s where
required under Section 5.4.

 

Recall - any announcement involving the return of Licensed Product to stores by
the public or the pulling of Licensed Product from stores, or Distribution
Channels due to public health concerns/emergency or for other regulatory or
similar reasons, together with such actual removal of Licensed Products and
their destruction.  Any Recall shall be at Licensee’s expense, and any
destruction of Product shall be attested to in a certificate signed by an
officer or principal of Licensee.  In general, any Recall determination and the
effectuation of the resulting Recall will follow the Licensee protocols set
forth in Licensee’s QPRP-18- Recall Procedure policy dated June 16, 2011 (as
amended with the consent of Friday’s from time to time and to comply with
changes in applicable law, “Licensee’s Recall Protocol”).

 

Term - the period commencing on the Effective Date and continuing until
December 31, 2019, unless terminated earlier pursuant to the terms of this
Agreement, and subject to a potential one-time automatic five-year renewal
through December 31, 2024 pursuant to the provisions of Section 2.7.

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

5

--------------------------------------------------------------------------------


 

Territory — (a) United States and its territories and possessions (including US
Military bases and Puerto Rico), (b) Canada, (c) Mexico, (d) Belize, (e) Costa
Rica, (f) El Salvador, (g) Guatemala, (h) Honduras, (i) Nicaragua, (j) Panama,
(k) People’s Republic of China, (l) Republic of China (Taiwan), (m) Japan,
(n) Philippines, (o) United Kingdom, (p) the European Union, (q) Australia
(subject, for the State of Queensland only, to obtaining the consent of a prior
user), (r) New Zealand, and (s) the Kingdom of Saudi Arabia, each of the above
as geographically constituted on the Effective Date, and (t) such other
geographic areas that are added with the mutual written consent of the parties.

 

TGIF - TGI Friday’s Inc., a New York corporation, which owns, operates and
franchises T.G.I. Friday’s restaurants and utilizes the Marks under a license
from Friday’s.

 

2.             LICENSE GRANT

 

2.1          License Grant.  Subject to the terms and conditions of this
Agreement, Friday’s hereby grants to Licensee the exclusive, limited right,
license and privilege to use the Licensed Materials in connection with the
manufacture, distribution and sale by Licensee of the Licensed Products in the
Territory.  Licensee acknowledges, however, that Friday’s reserves the right for
itself, TGIF and their Affiliates and the franchisees and licensees of Friday’s,
TGIF or their Affiliates to manufacture, distribute and sell items and goods
similar or identical to type or category as the Licensed Products using the
Licensed Materials in restaurants and/or hotels owned, operated, managed or
franchised by Friday’s, TGIF or their Affiliates, and in offices occupied by
Friday’s, TGIF or any Affiliates.  Licensee further acknowledges that in the
event it has not begun distribution and sale of Licensed Products in any country
included in the Territory within the Marketing Target Date set forth in
Section 1 (or where no Marketing Target Date is set forth in Section 1, within
[***] following the Effective Date), then such failure shall not be deemed a
breach of this Agreement, but will instead cause the license grant contained in
this Section 2.1 to automatically become non-exclusive with regard to such
country in which distribution and sale has not occurred.  Licensee further
acknowledges that in the event it has not commenced in good faith to
manufacture, distribute or sell one of the new categories of Licensed Product —
 (i) Popcorn, (ii) Snack / pub mixes, (iii) Tortilla chip, and (iv) Corn snacks
— on or before the end of the relevant Marketing Target Date for such category
set forth in Section 1, then such failure shall not be deemed a breach of this
Agreement, but will instead cause the definition of Licensed Product to
thereafter automatically exclude such category of snack products; provided,
however, that if a Licensed Product has been submitted by Licensee in good faith
to Friday’s for Section 4 approvals at least 120 days prior to the relevant
Marketing Target Date and its launch is being delayed because of Section 4
approval processes, the parties agree to negotiate in good faith for an
equitable extension of the Marketing Target Date to take into account the
extended time necessary to complete the Section 4 approval process.

 

2.2          Scope of Distribution.  Licensee agrees that it possesses no right
to sell the Licensed Products or sell to exporters or others for resale or
reshipment (i) in any channel outside the Distribution Channels, or (ii) in any
jurisdiction outside the Territory.  In the event that Licensee becomes aware
that any party to whom it sells the Licensed Product intends to resell, ship or
distribute, or is reselling, shipping or distributing, the Licensed Product
outside the Territory, Licensee shall take actions which are both commercially
reasonable and legally permissible to prevent such resale, shipment or
distribution including compliance with reasonable

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

6

--------------------------------------------------------------------------------


 

instructions from Friday’s.  Licensee shall not distribute the Licensed Products
in any new channels or jurisdictions outside the Distribution Channels or the
Territory without Friday’s prior written approval.  If Licensee seeks to expand
the Distribution Channels or the Territory, Licensee may submit its written
request to Friday’s for its consideration in Friday’s sole discretion.  From
time to time, Friday’s may seek and Licensee shall promptly provide to Friday’s
a record of all channels and jurisdictions in which the Licensed Products are
then sold or planned to be sold by Licensee or any of Licensee’s exporters or
resellers.

 

2.3          Marketing.  Subject to the terms and conditions of this Agreement,
Licensee shall be solely responsible for its marketing and promotional
activities with respect to the Licensed Products in the Distribution Channels in
the Territory and all costs and expenses associated with such activities. 
Licensee shall maintain at all times the ability to supply, within a
commercially reasonable time, the reasonably foreseeable demand for the Licensed
Products.  Except as expressly permitted herein, Licensee shall not offer,
distribute or sell Licensed Products for non-monetary consideration, at reduced
prices, or to inventory liquidators, in job lots, closeouts, or remainder sales,
in any channel or jurisdiction, except, in each case, with the prior written
consent of Friday’s.

 

2.4          Non-Competition.  During the Term, neither Licensee nor its
Affiliates shall engage, by licensing or otherwise, in the manufacture,
distribution, retail sale, marketing or promotion of any snack product of the
same type as the Licensed Products under the brand name of any [***].  Friday’s
acknowledges that Licensee reserves the right to manufacture, distribute, sale,
market and promote salted snacks and snack mixes:  (i) under its existing
trademarks (such as Tato Skins®) without any restrictions whatsoever; and
(ii) under third party private-label trademarks other than as expressly set
forth above.

 

2.5          No Other Rights.  This Agreement grants to Licensee no rights in
the Licensed Materials or any other intellectual property of Friday’s apart from
the limited use rights described herein; and does not grant rights in any other
intellectual property to Licensee or to any other party.  All rights not
specifically licensed to Licensee in this Agreement are expressly reserved to
Friday’s.

 

2.6          Third Party Manufacturers.

 

2.6.1  Subject to the terms and conditions of this Agreement, Licensee has the
limited right to use third party manufacturers to manufacture the Licensed
Products for Licensee only, provided that all such manufacturers must be
approved in writing by Friday’s in advance, and must execute the Subcontractor
Agreement in Exhibit B and the Standards of Manufacturing Practices in Exhibit C
(together, the “Subcontractor Agreement”). Licensee shall provide to Friday’s a
fully executed copy of each Subcontractor Agreement promptly upon execution of
such agreement and any amendments.  Without limitation, Friday’s will not
approve a proposed third party manufacturer that is located in China. 
Notwithstanding the foregoing, any manufacturer of Licensee who manufactures
Licensed Products as of the Effective Date and who has previously executed a
subcontractor agreement with Licensee as required by the Prior Agreement shall
be deemed approved by Friday’s and grandfathered under this Section and need not
execute a new Exhibit B or Exhibit C, and the subcontract executed by such
manufacturer under the Prior Agreement will be deemed a Subcontractor Agreement
under this Section.

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

7

--------------------------------------------------------------------------------


 

2.6.2  Licensee shall be responsible for ensuring that its manufacturers’ use of
the Licensed Materials, production of the Licensed Products, and any other
actions undertaken by the manufacturers satisfy all the requirements and comply
with all limitations of this Agreement and the Subcontractor Agreement. 
Licensee shall assume all responsibility for any action or inaction by such
manufacturers relating to use of the Licensed Materials and manufacture of the
Licensed Products and shall enforce such obligations against the manufacturers. 
In the event of a breach of suspected breach of the Subcontractor Agreement or
breach or failure to comply with the limitations of this Agreement by Licensee
or a third party manufacturer, Licensee shall cause such breach to be cured
within thirty (30) days of receipt of notice of breach from Friday’s and in the
absence of timely cure Friday’s shall have the right to require that Licensee
discontinue, as soon as reasonably practicable under the circumstances, use of
the offending third party manufacturer and/or to require Licensee to take such
further steps as Friday’s deems reasonably necessary, in its discretion, to
protect Friday’s rights, goodwill and reputation.

 

2.7          Renewal.  Provided that Licensee has paid the minimum annual
guaranteed royalties (as defined under Minimum Guarantee) during the Term, the
“Initial Term” of this Agreement will automatically renew for one additional
five (5)-year “Renewal Term” (through December 31, 2024) unless Licensee
provides written notice of non-renewal to Friday’s on or prior to July 1, 2019. 
Any further renewal of the Term beyond the first Renewal Term will be subject to
the mutual agreement of the parties, each acting in its sole discretion.

 

2.8          “Better for You” Product Development.  Within six (6) months
following the Effective Date, the parties will agree on a calendar of
development for “better for you” items over the course of the Term.  The parties
will meet every six (6) months following to monitor progress and to adjust the
calendar as market demands may dictate. Licensee will also, in coordination with
Friday’s, continue to work on modifying the ingredients and nutritional
statements on existing products and product extensions of current lines to
better align with the changing labeling expectations of food products.

 

3.             OWNERSHIP RIGHTS

 

3.1          Sole Owner.  Licensee acknowledges that as between Friday’s and
Licensee, Friday’s is the sole owner of the Licensed Materials and of the
goodwill associated therewith, and that Licensee hereby acquires no right,
title, interest or claim of ownership in or to the Licensed Materials, except
the license granted herein.  Licensee will not represent to the public or any
third party that it has any right, title, interest or claim of ownership in the
Licensed Materials or in any registration thereof and shall not attempt to
register any Licensed Materials alone or as part of another trademark or
copyright in any jurisdiction.  Licensee will not, during the Term or
thereafter, contest Friday’s ownership of the Licensed Materials or attack the
validity or distinctiveness of any Licensed Material.  All use of the Licensed
Materials and goodwill associated therewith shall inure to the sole benefit of
Friday’s.

 

3.2          Friday’s Brand Guide.  Licensee shall use the Marks in accordance
with the Friday’s Brand Guide in Exhibit F and shall observe any additional
directions given by Friday’s as to representations of the Marks and the use and
presentation thereof on the Licensed Products.  Upon termination of this
Agreement, Licensee shall promptly return all copies in any media of the
Friday’s Brand Guide to Friday’s.  Friday’s and Licensee agree that certain
Licensed Products

 

8

--------------------------------------------------------------------------------


 

currently being sold by Licensee as of the Effective Date do not conform to the
latest changes to Friday’s Brand Guide (adoption of such changes in the Licensed
Products having been postponed pending the parties’ negotiation of this
Agreement) and that Licensee will have a reasonable transition period following
the Effective Date (which the parties estimate should not exceed nine (9) months
assuming timely review and response to approval requests submitted by Licensee
to Friday’s) to update the Packaging for the Licensed Products to bring them
into compliance with the current Friday’s Brand Guide.  In the event Friday’s
proposes to make any changes to the Friday’s Brand Guide that will require
changes to the Licensed Products or the Packaging, Friday’s will provide as much
advance notice of the changes as reasonably possible and Licensee will have a
reasonable transition period in order to bring the License Products and
Packaging into compliance with the changes to the Friday’s Brand Guide.

 

3.3          Registrations.  Upon Friday’s request, and at Friday’s cost,
Licensee shall cooperate with Friday’s in the execution, filing and prosecution
of any trademark, copyright or other applications that Friday’s may desire to
file or any other efforts to protect and preserve Friday’s rights in the
Licensed Materials.  Upon Friday’s request, Licensee will supply to Friday’s
samples, containers, labels and similar material showing its uses of Friday’s
rights.  Licensee shall not, on the basis of its use of the Licensed Materials,
oppose or seek to cancel in any court or government agency in any jurisdiction,
including the United States Patent and Trademark Office, any application
registration for any mark or copyright filed by Friday’s or its Affiliates.

 

3.4          Notices.  Licensee will upon reasonable advance written notice and
request from Friday’s affix or to cause its authorized manufacturers to affix to
both the Licensed Products, Packaging (as defined in Section 4.2), and
Advertising Materials (as defined in Section 4.4) such notices as are reasonably
requested by Friday’s in relation to Friday’s rights in the Licensed Materials,
including trademark and copyright notice(s) in the name(s) specified by
Friday’s.  Licensee will not affix to the Licensed Products, Packaging, or the
Advertising Materials any trademark or copyright notice in its name or the name
of any other person, firm, or corporation, except as approved in writing by
Friday’s.  Proper trademark and copyright notices as previously approved by
Friday’s must be permanently affixed to all Licensed Products, Packaging and
Advertising Materials and to any portions of Licensed Products, Packaging or
Advertising Materials intended to be used separately by the ultimate purchaser
or user.  For clarification, Friday’s agrees that all Licensed Products being
sold by Licensee as of the Effective Date under the Prior Agreement, as
previously approved by Friday’s under the Prior Agreement, are currently
compliant with this Section and deemed consented to under this Section.

 

3.5          No Encumbrances. Licensee shall not pledge, mortgage or otherwise
encumber any of the Licensed Materials.  Licensee shall not use any of the
Licensed Materials as part of its corporate or other name, or in any public
filings such as a business license.  Licensee shall not use any of the Licensed
Materials in any domain name, Uniform Resource Locator (URL), or username or
handle in any social media platform, except as approved by Friday’s hereunder,
and Friday’s further agrees that all current such uses as of the Effective Date,
as previously approved by Friday’s under the Prior Agreement, shall be deemed
consented to under this Agreement.  Licensee shall not employ the name of
Friday’s, TGIF or their Affiliates nor use any of the Marks in signing any
contract, application for any license permit, or in any manner that may result
in liability of Friday’s, TGIF or their Affiliates for any indebtedness or
obligation of Licensee.

 

9

--------------------------------------------------------------------------------


 

3.6                               Friday’s Modification of Licensed Materials. 
Licensee acknowledges that from time to time and without Licensee’s approval,
Friday’s may modify or discontinue the use of any  Licensed Materials, in whole
or part, including the Marks identified in Exhibit A.  Friday’s does not
represent or warrant that the Licensed Materials will be maintained, used or
available to Licensee in any particular fashion during the Term.  In the event
that Friday’s makes any modification to or discontinuance of any Licensed
Materials, this Agreement will be subject to any such modifications or
discontinuation effective upon written notification from Friday’s; provided,
however, that:  (i) no such modifications or discontinuances shall materially
impair Licensee’s rights or licenses hereunder; and (ii) Licensee may continue
to sell and distribute, and shall not be required to destroy or cease using, any
Licensed Product inventories (including packaging and labeling components
thereof that have not yet been consumed) that exist or are part of work in
progress as of Licensee’s receipt of the modification notification.  Neither
Friday’s nor TGIF or their Affiliates shall incur any liability or obligations
to Licensee by reason of the foregoing actions.

 

3.7                               Ownership of Materials Created During the
Term.  In the event that any Materials are created by Licensee or any third
party on its behalf during the Term, Licensee shall promptly disclose all such
Materials and their sources to Friday’s.  Such Materials shall be deemed works
made for hire within the meaning of the United States Copyright Act and shall be
owned in their entirety exclusively by Friday’s.  To the extent that any such
Materials may not be deemed a work made for hire, Licensee hereby irrevocably
assigns to Friday’s, without additional consideration, all right, title and
interest in and to such Materials, including copyright, trademark and other
proprietary rights, and any goodwill associated therewith, in all media (whether
now known or later developed) throughout the world in perpetuity, and will
execute as a confirmation of the foregoing assignment at any time upon Friday’s
request the Artwork Assignment Agreement in Exhibit E.  Licensee agrees to
execute, or cause to be executed by any of its employees or third parties who
participate in the creation of any such Materials, any additional documents
reasonably requested by Friday’s to effectuate and confirm the sole and
exclusive ownership by Friday’s of all copyrights, trademarks and other
proprietary rights in and to such Materials.  Licensee irrevocably appoints
Friday’s as its attorney-in-fact to execute any such document if Licensee fails
to return to Friday’s either an executed copy of such document or any written
objection and/or requested changes to such document within ten (10) Business
Days following Friday’s written request.

 

3.8                               Confusingly Similar Intellectual Property. 
Licensee shall not use or authorize use of, during or after the Term, any mark,
name, slogan, tagline, logo, design, configuration or other designation that is
a variation, derivative or modification of or otherwise confusingly similar to
or that infringes any rights in the Licensed Materials.  Should Licensee, during
the Term or anytime thereafter, assert ownership in any such mark, name, slogan,
tagline, logo, design, configuration or other designation or any copyright or
trademark interest therein, in any jurisdiction, Licensee hereby irrevocably
assigns to Fridays, without additional consideration, all right, title and
interest that Licensee asserts in such variation, derivative or modification,
including copyright, trademark and other proprietary rights, and any goodwill
associated therewith, in all media throughout the world in perpetuity, and will
execute as a confirmation of the foregoing assignment at any time upon Friday’s
request any documents to transfer or confirm the transfer of such rights to
Friday’s.  All uses and rights of and to the variation, derivative or
modification and any goodwill associated therewith shall inure to the exclusive
benefit of Friday’s and Friday’s may register and protect the same in its own
name.

 

10

--------------------------------------------------------------------------------


 

3.9                               Goodwill.  Licensee recognizes the value of
the publicity and goodwill associated with the Licensed Materials, which belong
exclusively to Friday’s.  Licensee shall not use the Licensed Materials in any
manner to disparage Friday’s or the reputation of Friday’s or take any action
which will harm or jeopardize the Licensed Materials, or Friday’s ownership
thereof, in any way.  Neither party shall conduct any activity or produce goods,
which in any way questions the other’s ethics or lawful practices, nor shall
either party do anything that damages or reflects adversely upon the other.
Friday’s recognizes the value of the publicity and goodwill associated with
Licensee’s separate marks, acknowledges that Licensee’s marks and any marks
confusingly similar to Licensee’s marks have acquired secondary meaning, and
that all related rights and goodwill belong exclusively to Licensee.  The
parties agree that Licensee’s current Mark — Tato Skins® — is not and will not
be deemed confusingly similar to the Proprietary Marks under which the Licensed
Products will be marketed and sold.

 

3.10                        Unauthorized Use of Licensed Materials.  If Licensee
learns of any manufacture, distribution, sale or advertisement by a third party
of any product or service that is of the same general type or class as the
Licensed Products and that is marketed or distributed using confusingly similar
marks as the Marks, Licensee will promptly notify Friday’s in writing of the
actions of such third party.  Licensee shall not commence or pursue any action
or proceeding against any third party alleging infringement, breach or
unauthorized use of the Licensed Materials without the prior written consent of
Friday’s.  Friday’s shall have the sole right to determine whether any action is
necessary or desirable to protect the Licensed Materials.  Friday’s shall have
the sole right to determine the appropriate action to be taken against any such
infringement, imitation, unauthorized use, improper registration of, or improper
attempt to register the Proprietary Marks, including the sole discretion to
settle any claims or any controversy arising out of any such claims.  Licensee,
upon written request by Friday’s, shall cooperate with Friday’s in any such
action or proceeding.  Except as set forth below, Licensee shall not have any
rights against Friday’s for damages or otherwise by reason of any determination
by Friday’s not to act with respect to any alleged infringement, imitation or
unauthorized use by others of the Licensed Materials and/or the Licensed
Products; nor shall any such determination of Friday’s affect the validity or
enforceability of this Agreement.  Any and all damages or settlements recovered
in any action or proceeding shall belong solely and exclusively to Friday’s,
unless otherwise agreed to in writing by Friday’s.

 

3.11                        Licensee Rights.  Licensee retains ownership of its
intellectual property created prior to the Effective Date, including all
intellectual property that belongs to Licensee under the terms of the Prior
Agreement.  Any display of Licensee’s intellectual property in conjunction with
the Licensed Product is subject to the prior written consent of Friday’s, and in
any event Licensee shall not combine its intellectual property with the Licensed
Materials in a manner that creates the impression of single or unified mark. 
For clarification, Friday’s agrees that any display of Licensee’s intellectual
property as of the Effective Date under the Prior Agreement, as previously
approved by Friday’s under the Prior Agreement, is compliant with this
Section and deemed consented to under this Section.

 

11

--------------------------------------------------------------------------------


 

4.                                      QUALITY CONTROL AND APPROVALS

 

4.1                               Quality and Standards.  In order to maintain
the reputation of Friday’s and its Licensed Materials, Licensee will comply with
the written quality standards and specifications of Friday’s provided by
Friday’s by Licensee in connection with the approval of a Licensed Product in
respect to all uses of the Licensed Materials on or in relation to the Licensed
Products or promotional and packaging material used in connection therewith. 
Licensee’s use of the Licensed Materials in connection with its sale,
manufacture, distribution, sale, advertising, promotion and exploitation of the
Licensed Products shall at all times be suited to maintain or enhance the
first-class quality, style and presentation associated with Friday’s and the
Licensed Materials.  Without limiting the generality of the foregoing, prior to
using the Licensed Materials, Licensee shall implement operational procedures
with respect to display and utilization of the Licensed Materials in conformance
with this Agreement and Friday’s written instructions.  No Licensed Products,
form of advertising, form of packaging or other material utilizing the Licensed
Materials shall be manufactured, sold, distributed, promoted or otherwise used
in any manner whatsoever without the prior written approval of Friday’s.
Licensee shall comply in all respects with the procedures set forth in this
Section 4.  For clarification, and notwithstanding anything to the contrary
below, Friday’s agrees that (i) all Licensed Products being sold and all
Licensed Materials being used by Licensee as of the Effective Date under the
Prior Agreement, as previously approved by Friday’s under the Prior Agreement,
are compliant with this Section 4 and deemed consented to and approved under
this Section 4.

 

4.2                               Approval of Licensed Products and Packaging. 
Prior to the initial sale, distribution, or advertisement of any Licensed
Product or use of any Licensed Materials by Licensee, Licensee shall furnish to
Friday’s, at Licensee’s sole expense, for Friday’s written approval, at least
the number of representative samples specified below of each of the Licensed
Products to be manufactured, distributed, sold or otherwise used under this
Agreement, together with their labels, packaging, hangtags, and wrapping
material (together, “Packaging”), in each of the following successive stages: 
(i) at least one (1) sample of rough sketches or layout concepts or descriptions
of flavors or food (including details of the materials to be used, application
of artwork and rough product and packaging dimensions); (ii) at least one
(1) sample of all finished artwork or final proofs; (iii) at least one
(1) sample of all prototypes or strike-offs; (iv) at least twenty-four (24)
samples (unless fewer samples are acceptable to Friday’s in its sole discretion)
of finished Licensed Products, including all packaging materials from the
initial production run; and (v) at least two (2) samples from each weekly
production runs if requested by Friday’s.  Licensee shall also provide such
additional samples from clauses (iv) and (v) as Friday’s may reasonably request
from time to time.

 

4.3                               Approval of Nutritional Label, Ingredient
List, Taste and Quality.  Prior to the first production run for each Licensed
Product and in the event of any change or alteration to the nutritional label,
ingredient list, taste or quality of the Licensed Product, Licensee must submit
for Friday’s written approval: (i) the signed Licensee Approval and Expectations
Manual in Exhibit G; (ii) the signed Continuing Pure Food Guaranty in Exhibit H;
(iii) the Finished Product Specification in Exhibit I; (iv) a full ingredient
list; and (v) the final nutritional label.  Upon request from Friday’s, Licensee
will identify any genetically modified organism (“GMO”) or genetically
engineered organism (“GEO”) ingredients or any artificial preservatives proposed
then used or proposed to be used in the Licensed Products.  Licensee will adhere
to Standards of Manufacturing Practices in Exhibit C, the Licensee Approval and
Expectations Manual in Exhibit G, and the Friday’s QA General Requirements as
identified in Exhibit J in the packaging, labeling, sale, distribution and
promotion of the Licensed Products.

 

12

--------------------------------------------------------------------------------


 

4.4                               Approval of Advertising Materials.  Prior to
their first use, all Materials, including promotional, display, point of
purchase (“POP”), print, online, mobile and other advertising or promotional
materials proposed for use to advertise and promote the Licensed Products
(together, “Advertising Materials”) must be submitted to Friday’s for its prior
written approval at the following stages, as appropriate to the medium used: 
(i) at least one (1) sample of the rough concepts; (ii) at least one (1) sample
of the layout, storyboard and/or script; and (iii) at least three (3) samples of
the finished materials.  Licensee shall provide Fridays with copies of each form
of Advertising Material published or distributed by Licensee, as well as links
to or electronic copies of any online or electronic Advertising Materials. 
Licensee shall provide such additional samples of Advertising Materials as
Friday’s may reasonably request from time to time.

 

4.5                               Procedure.  Friday’s will use reasonable
efforts to approve or disapprove any submissions of Licensed Products,
Packaging, nutritional labels, ingredient lists, taste, quality, or Advertising
Materials within fifteen (15) Business Days after receipt thereof.  At each
stage of the aforesaid approval process, Friday’s shall have the right to modify
or disapprove any aspect of the samples delivered to Friday’s in its sole
discretion, notwithstanding the prior approval of Friday’s of related samples at
any earlier stage of the approval process.  The disapproval by Friday’s of any
samples at any stage of the approval process shall constitute disapproval of
such sample as a whole.  Friday’s failure to approve or disapprove within such
period shall be deemed disapproval, unless Friday’s subsequently notifies
Licensee of its approval; provided, however, that if Friday’s fails to respond
in writing to any submission under Section 4.4., Licensee will send a reminder
to Friday’s after fifteen (15) days and if such response is still not
forthcoming within forty-five (45) days after receipt of Licensee’s submission,
such failure shall be deemed to constitute approval of the submission.  No
Licensed Products, Packaging, nutritional labels, ingredient lists, taste,
quality, or Advertising Materials shall be manufactured (except to the extent
required to produce production samples), sold, distributed, promoted or
otherwise used in any manner whatsoever without the prior written approval of
Friday’s at each applicable successive stage as defined in Section 4.  Friday’s
may keep all samples from each successive stage submitted by Licensee pursuant
to this Section.  The price or value of samples furnished to Friday’s shall not
be included in the calculation of Gross Sales.

 

4.6                               Responsibility for Compliance.  Any approval
granted under this Agreement shall not alter Licensee’s sole responsibility for
the Licensed Products, Packaging, nutritional labels, ingredient lists, taste,
quality, and Advertising Materials, and any content thereof, apart from the
Licensed Materials.  Any approval of or assistance by Friday’s pursuant to this
Agreement shall in no way constitute a certification by Friday’s that the
Licensed Products, Packaging, nutritional labels, ingredient lists, taste,
quality, or Advertising Materials are in compliance with applicable laws,
regulations, standards and industry practices, which responsibility shall remain
at all times with Licensee.

 

4.7                               Failure to Obtain Approval.  Any Licensed
Products, Packaging, nutritional labels, ingredient lists, taste, quality, or
Advertising Materials not approved in writing by Friday’s shall be deemed to be
unlicensed and Licensee shall have no right to manufacture, sell, distribute or

 

13

--------------------------------------------------------------------------------


 

promote any such Licensed Products, Packaging, nutritional labels, ingredient
lists, taste, quality, or Advertising Materials.  If any unapproved Licensed
Products, Packaging, nutritional labels, ingredient lists, taste, quality, or
Advertising Materials are manufactured, distributed, sold, promoted or otherwise
used, Friday’s may, in addition to other remedies available to it, consult with
Licensee to determine whether a Recall of the Licensed Product is appropriate
under the circumstances and based on Licensee’s Recall Protocol.

 

4.8                               Modifications; Changes.  Any proposed
modification in any material respect of the Licensed Products, Packaging,
nutritional labels, ingredient lists, taste, quality, or Advertising Materials
must be submitted to Friday’s for written approval prior to manufacture, sale,
distribution or promotion, as if it were a new Licensed Product, Packaging,
nutritional label, ingredient list, taste, quality, or Advertising Material, and
will be subject, among other things, to all of the requirements of Section 4. 
Approval of a Licensed Product, Packaging, nutritional label, ingredient list,
or Advertising Material which uses particular artwork does not imply approval of
such artwork for use with a different Licensed Product, Packaging, nutritional
label, ingredient list, or Advertising Material.  Approval of any Licensed
Products, Packaging, nutritional labels, ingredient lists, taste, quality,
including the non-licensed components thereof, in a particular color, size,
shape or placement (or in a particular color or shape, in the case of
Advertising Materials, with the understanding that the placement and size of
pre-approved Advertising Materials may vary with the advertising medium), does
not constitute or imply approval of such Licensed Products, Packaging,
nutritional labels, ingredient lists, taste, quality, or Advertising Materials
in any other color, size, shape or placement, or combination thereof.

 

4.9                               Preparation of Materials by Friday’s. 
Licensee may, from time to time, request the assistance of Friday’s in the
preparation or modification of Advertising Materials.  In the event Friday’s
agrees to provide such assistance, Friday’s will provide Licensee with an
estimate of the cost of such assistance at the then-prevailing commercial art
rates available to Friday’s.  Upon Licensee’s written approval of the estimate,
Friday’s will perform the work, deliver the materials to Licensee, and provide
to Licensee an invoice upon completion.  Licensee shall pay Friday’s the amount
of the invoice within thirty (30) days of the invoice date.  For the avoidance
of doubt, any materials created by Friday’s under this Section shall be
considered Licensed Materials under this Agreement, and their proposed use by
Licensee shall be subject to the approval process in Section 4.  For the
purposes of clarity, Friday’s assistance to Licensee under this Section does not
alter Licensee’s responsibility for the content, display and use of any such
materials including Licensee’s compliance with all applicable laws, regulations,
standards and industry practices.

 

4.10                        Ongoing Conformance.  The Licensed Products,
Packaging, nutritional labels, ingredient lists, taste, quality, and Advertising
Materials must conform in all material respects to the final production samples
or finished materials approved by Friday’s.  At any time (and from time to time)
during the Term, upon receipt of a written request from Friday’s, Licensee will
promptly provide to Friday’s a reasonable number of samples of the Licensed
Products, Packaging, nutritional labels, ingredient lists, or Advertising
Materials, at no cost to Friday’s, for quality control inspection.  The value of
all samples furnished to Friday’s shall not be included in the calculation of
Gross Sales.  In the event Friday’s reasonably determines that: (i) any Licensed
Products, Packaging, nutritional labels, ingredient lists, taste, quality, or
Advertising Materials do not conform in quality to samples previously approved
by Friday’s; (ii) the quality of a Licensed Product originally approved by
Friday’s has deteriorated in later production runs; (iii) the

 

14

--------------------------------------------------------------------------------


 

Licensed Product is adulterated or mis-branded within the meaning of the Federal
Food, Drug and Cosmetic Act of June 25, 1938, as amended, or within the meaning
of any state or other food and drug law or otherwise in violation of any law or
regulation; (iv) the Licensed Product is un-saleable as a consumer food in the
course of retail trade; or (v) the Licensed Products, Packaging, nutritional
labels, ingredient lists, taste, quality, or Advertising Materials have been
altered, damaged, or do not meet the then existing standards of Friday’s,
Friday’s may, in addition to other remedies available to it, consult with
Licensee to determine whether a Recall of the Licensed Product is appropriate
under the circumstances and based on Licensee’s Recall Protocol.

 

4.11                        Damaged or Defective Licensed Products.  Licensee
shall not sell, give away, provide, ship, distribute or deliver to any
individual, firm, corporation or entity (except as expressly provided herein or
with the prior written approval of Friday’s) any damaged or defective Licensed
Products, Packaging or Advertising Materials.  If any damaged or defective
Licensed Products, Packaging or Advertising Materials are distributed by
Licensee without the prior written approval of Friday’s, Friday’s may, together
with any other remedies available to it, consult with Licensee to determine
whether a Recall of the Licensed Product is appropriate under the circumstances
and based on Licensee’s Recall Protocol.

 

4.12                        Approval Standards.  Whenever the approval of
Friday’s is required under this Agreement (unless otherwise expressly provided),
such approval may not be unreasonably delayed.

 

5.                                      MARKETING

 

5.1                               Marketing.  Subject to the terms and
conditions of this Agreement, Licensee shall, at its sole expense, use diligent,
good faith efforts to sell, market and promote the Licensed Products throughout
the Territory.  All costs and expenses relating to such marketing activities and
strategy shall be borne by Licensee, apart from the promotional/trade allowance
described in the definition of Gross Sales.

 

5.2                               Minimum Expenditures.  During each Contract
Year, Licensee shall spend (including promotional/trade expenditures as
described in, and deductible from, the definition of Gross Sales) not less than
[***] of Gross Sales for the previous twelve (12) months period on advertising,
promotion and merchandising of the Licensed Products.

 

5.3                               Marketing and Distribution Plan Approval.  At
least sixty (60) days prior to the Marketing Target Date, once determined by
Licensee, for each of the categories of new Licensed Products —  (i) Popcorn,
(ii) Snack / pub mixes, (iii) Tortilla chip, and (iv) Corn snacks — outlined in
Section 1, Licensee shall provide to Friday’s a written marketing and
distribution plan for such Licensed Products.  Licensee shall further provide to
Friday’s an updated written marketing and distribution plan for such Licensed
Products, as Friday’s may reasonably request from time to time.  Each such plan
shall include a distribution list identifying the types of entities to which
Licensee will or plans to distribute the Licensed Products, a description of the
Licensed Products, and planned advertising, marketing and promotions and dates
therefor.  Licensee shall not proceed with the implementation of a marketing and
distribution plan or any substantial modification of such plan, including
changes in its distribution network, without obtaining the prior written
approval of Friday’s.  If Friday’s fails to respond or approve any plan or
modification within forty-

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

15

--------------------------------------------------------------------------------


 

five (45) days of a written description of such program or modification, such
failure shall be deemed to constitute approval of the proposed plan or
modification.  In the event Licensee fails to materially comply with the
marketing and distribution plan for any specific Licensed Product subject to the
foregoing within twelve (12) months following its respective Marketing Date,
then the grant of that portion of the Licensed Product will be removed from the
definition of Licensed Products unless such failure is reasonably cured by
Licensee within thirty (30) days of receipt of written notice from Friday’s
under this Section.

 

5.4                               Premiums.  No Licensed Products may be used as
Premiums, nor may Licensee manufacture, distribute, advertise or sell any items
to be used as Premiums in connection with the Licensed Product, without prior
written approval of Friday’s.  Licensee shall provide to Friday’s a detailed
description of any proposed use of Premiums hereunder, including information
about the quantity of merchandise and the purpose of the program, and any
additional information reasonably requested by Friday’s.  Notwithstanding the
foregoing, Friday’s shall be deemed to approve in advance the practice of
providing up to [***] of each Licensed Product per store as “free fill,” (where
applicable) and no Earned Royalties shall be due on such Premiums.  If Friday’s
fails to respond or approve any such request within thirty (30) days after
receipt of this information, such failure shall constitute a disapproval of the
proposed use.  If Licensee uses Premiums without the prior written approval of
Friday’s, Friday’s shall have the option to require Licensee to pay full Earned
Royalties on all Products used as Premiums.

 

6.                                      PAYMENTS AND STATEMENTS

 

6.1                               Gross Sales.  For purposes of calculation of
Gross Sales, a “sale” shall be deemed to have taken place when the Licensed
Products are shipped, transferred or invoiced by Licensee, whichever occurs
first. Whenever Licensed Products are transferred in whole or in part in
transactions where the transferee is an Affiliate of Licensee, the invoice price
shall be deemed to be the price quoted to non-Affiliate buyers of the same type
as transferee for similar Licensed Products.  Except as otherwise permitted
herein, Licensee shall not sell Licensed Products for non-monetary
consideration, at reduced prices, to inventory liquidators, in job lots,
closeouts, or remainder sales, except, in each case, with the prior written
consent of Friday’s.

 

6.2                               Advance.  Licensee shall pay Friday’s the
nonrefundable Advance upon execution of this Agreement and as otherwise
indicated in the Section 1.  No portion of the Advance will be refundable to
Licensee at any time.

 

6.3                               Earned Royalties.  Licensee shall pay Friday’s
the Earned Royalties for each calendar quarter during the Contract Year in
arrears.  If, at the end of any Contract Year or on expiration or termination of
this Agreement, the Earned Royalties paid to Friday’s are less than the Minimum
Guarantee for that Contract Year (pro-rated in the event the last Contract Year
is only a partial year), Licensee shall immediately pay the difference to
Friday’s.  Friday’s acknowledges that as set forth in the Prior Agreement,
(i) Licensee had a pre-existing $10 million per year business under which it
sold Tato Skins® brand snack chips as “Vending Products” within certain portions
of the Territory (“Vending Products” are defined as products which are both sold
to vending distributors and are 1.75 ounces or less in stated weight); (ii) the
parties agreed in the Prior Agreement that Licensee could replace such sales
through the packaging and distribution of substantially similar Licensed
Products as Vending Products under the Marks, and Licensee

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

16

--------------------------------------------------------------------------------


 

exercised such replacement right; and (iii) upon such conversion and
replacement, Licensee was not required for the term of the Prior Agreement to
pay Earned Royalties on and could deduct from the calculation of Gross Sales the
sale of such Vending Products under the Marks to the extent that Gross Sales of
such Vending Products in a calendar quarter did not exceed the gross sales of
the Tato Skins® brand Vending Products for the last corresponding seasonal
quarter (i.e., 1st, 2nd, 3rd or 4th quarter) preceding the date of Licensee’s
written notice to Friday’s of exercise of the conversion right under the Prior
Agreement.  The parties agree that this same treatment provided for in the Prior
Agreement will carry over into this Agreement through Contract Year 5 (but not
thereafter) resulting in certain deductions from Total Sales by Licensee in
connection with its continued sale of Vending Products; provided, however, that
the total amount of deductions allowed from Total Sales under the prior sentence
will be phased out over time and may not exceed:  (i) [***] in Contract Year 1;
(ii) [***] in Contract Year 2; (iii) [***] in Contract Year 3; (iv) [***] in
Contract Year 4; and (v) [***] in Contract Year 5.  By way of example:  if the
Gross Sales of such Vending Products under the Marks for the 3rd calendar
quarter of 2014 equals $3,000,000, and the reference quarterly gross sales of
Tato Skins® brand Vending Products was $2,500,000 for the same calendar quarter,
then Licensee would only pay Earned Royalty based on Gross Sales equal to the
difference — $500,000 ($3,000,000 - $2,500,000).

 

6.4                               Royalty
Statements.                                 Within thirty (30) days after the
close of each calendar quarter during the Term, Licensee shall deliver to
Friday’s a Royalty Statement of all transactions relating to the Licensed
Products during the prior calendar quarter, regardless of whether any payments
are then due.  Such Royalty Statement shall be in the form attached hereto as
Exhibit D, as may be reasonably amended by Friday’s, including the number of
each type of Licensed Product sold in the Territory during the calendar quarter
in question, the Distribution Channels for each such Licensed Product, and the
total Gross Sales and Earned Royalty for each such Licensed Product; and the
total Earned Royalties for all Licensed Products, together with any other
information reasonably requested by Friday’s.  The Royalty Statement for the
month ending each December 31 additionally shall contain summary information for
each month of that Contract Year and shall be duly certified by an officer of
Licensee to be true and accurate.

 

6.5                               Payments.  Within thirty (30) days after the
close of each calendar quarter during the Term, all payments due from Licensee
hereunder shall be paid to Friday’s in full in United States Dollars.  All
payments and any applicable interest shall be made payable to Friday’s by wire
to the account provided below, or as otherwise instructed by Friday’s:

 

By Wire:

Bank Name — [***]

 

Routing Number — [***]

 

 

 

Account Name — [***]

 

Account Number — [***]

 

 

 

Reference:

Friday’s License Agreement No.

 

Wire transfer fees as well as all other bank fees related to any payments
required to be made by Licensee under this Agreement shall be the sole expense
of Licensee, so that Friday’s shall receive the full amount of all payments
without reduction.

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

17

--------------------------------------------------------------------------------


 

6.6                               Delay.  In the case of delay in payment by
Licensee to Friday’s of any amounts due hereunder, interest at twelve percent
(12%) per annum or the maximum rate permitted by law, whichever is less, shall
be assessed from the first day following the date such payment was due and
payable to Friday’s until the date such payment is deposited with Friday’s.

 

6.7                               Receipt of Payments.  The receipt or
acceptance by Friday’s of any statement furnished or any payments made pursuant
to this Agreement shall not preclude Friday’s from questioning the accuracy,
completeness or sufficiency thereof at any time.  In the event that any
inconsistencies or mistakes are discovered in such statements or payments and
Licensee does not dispute the finding, Licensee shall immediately rectify such
inconsistencies or mistakes and pay any amounts due to Friday’s as provided
hereunder.  In the event that Licensee disputes the findings, Licensee shall
provide documentation to support its position to Friday’s within fifteen (15)
Business Days.  The parties agree to work in good faith to resolve the dispute
within thirty (30) days thereafter, and any amounts owed by Licensee shall be
paid within seven (7) days of the resolution.

 

6.8                               Taxes.  Licensee may (i) withhold from payment
of the Advance, Minimum Guarantee true-up or Earned Royalties any applicable
tax, duty, fee or other government charge, including transfer, sales, use,
consumption, value-added, excise, import or export taxes and custom duties, but
not taxes based on its income (collectively, “Taxes”); (ii) pay such Taxes to
the appropriate authority; and (iii) upon request, deliver to Friday’s receipts
certifying that such Taxes have been paid.

 

6.9                               Friday’s Option to
Purchase.                                       Friday’s shall have the option
in its sole discretion to purchase from Licensee for use by Friday’s, TGIF or
their Affiliates in the exercise of any rights reserved or otherwise retained by
Friday’s pursuant to this Agreement, any Licensed Products in reasonable
quantities from available stock at the best price given by Licensee to any of
Licensee’s customers, minus [***]; provided, that if such Licensed Products are
purchased by Friday’s for use as Premiums or for non-resale, promotional uses,
the purchase price shall be the lower of (i) the price stated above, or
(ii) Licensee’s cost of manufacture plus [***].  Sales to Friday’s shall not be
included in the calculation of Gross Sales, and shall be subject to sales, use
and similar taxes where applicable.

 

7.                                      BOOKS AND RECORDS; AUDITS

 

7.1                               Books and Records.  Licensee shall keep,
maintain and preserve, during the Term and for at least seven (7) years
thereafter from the year of creation with regard to any financial, sales or tax
payment information, and five (5) years for all other records, or longer if
required by the Internal Revenue Service, complete and accurate books of
accounts and records covering all transactions relating to this Agreement, and
Licensee’s manufacture, distribution, sale, promotion and marketing of the
Licensed Products, including accounts and records of the computation of Gross
Sales in accordance with generally accepted accounting principles (consistent
with the definition of “Gross Sales” herein), accounts and records used in
calculating and completing Royalty Statements, and sales by Licensed Product, by
retailer, by region, and by style and/or presentation.

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

18

--------------------------------------------------------------------------------


 

7.2                               Audit.  Friday’s and/or its duly authorized
representatives shall have the right, during regular business hours, during the
Term of this Agreement (and for two (2) years thereafter in the case of books of
accounts and records), to examine such books of accounts and records and all
other documents and materials in the possession or under the control of Licensee
with respect to the subject matter of this Agreement, and to examine and audit
any facilities, sites or plants used by Licensee, its third party manufacturers
or any other parties engaged by Licensee in the production, manufacture,
distribution, storage, advertising or promotion of any Licensed Products,
Packaging or Advertising Materials; provided, however, that each such access and
examination relating to accounts and records shall be limited to no more than
one examination during any given calendar year (unless any material error is
found which may require a subsequent audit to ensure such error is resolved),
shall be taken upon no less than thirty (30) days written notice to Licensee at
a time convenient to Licensee, and shall not unduly disrupt Licensee’s normal
business activities. Such audits shall be in addition to, and not a limitation
of, Friday’s audit rights under Exhibit G.  Friday’s shall have free and full
access and the right to make extracts or photocopies of any relevant record. 
Licensee shall cooperate and shall cause its third parties to cooperate fully
with Friday’s or its authorized representatives in any such audit and provide
them with such assistance as Friday’s or its authorized representatives may
reasonably request to conduct the audit.

 

7.3                               Audit Findings.  Upon completion of an audit,
in the event that an underpayment or overpayment of the Earned Royalties is
demonstrated by the audit (a copy of which will be provided to Licensee), such
amount shall be paid or refunded, as appropriate, within thirty (30) days after
such amount has been determined and agreed to by the parties; provided that
Licensee shall pay interest on any underpayment from the date such underpayment
was originally due until paid in full, at the rate of twelve percent (12%) per
annum or the maximum rate permitted by law, whichever is less.  If any audit
discloses an underpayment of Earned Royalties for the period subject to audit of
five percent (5%) or more, then Licensee shall reimburse Friday’s for the actual
and reasonable costs and expenses incurred in connection with such audit,
including, without limitation, the actual and reasonable costs of travel and
wage expenses of the auditors, and shall immediately pay any amounts due.

 

7.4                               Corrective Action.  Upon completion of an
audit, Friday’s may provide notice to Licensee of any deficiencies, weakness or
risks demonstrated by the audit and may, in its reasonable direction, require
that Licensee take commercially reasonable corrective action concerning the
audit findings including potential termination of use of any third party or
premises unless timely cure is effected as described in Section 2.6.

 

8.                                      REPRESENTATIONS BY FRIDAY’S

 

8.1                               Representations.  Friday’s represents,
warrants and covenants that: (i) Friday’s is a corporation duly organized,
validly existing and in good standing under the laws of the State of Minnesota;
(ii) Friday’s has full right, power and authority to enter into this Agreement
and to perform its obligations hereunder; (iii) Friday’s has full right, power
and authority to grant the rights, licenses and privileges hereby granted to
Licensee; (iv) Friday’s owns or has the rights to use the Marks identified in
Exhibit A, including any amendments to such Exhibit made during the Term, in the
manner licensed hereunder; (v) the Licensed Materials do not and will not
infringe upon or violate the copyright, trademark, patent, or other proprietary
or property rights of any

 

19

--------------------------------------------------------------------------------


 

person or entity; and (vi) Friday’s has not heretofore granted to any other
party any right, license or privilege with respect to the Licensed Materials
which is in conflict with the rights granted to Licensee herein and, subject to
the terms and conditions hereof, will not do so during the Term of this
Agreement.

 

8.2                               Disclaimer.  Friday’s makes no
representations, warranties or covenants apart from the foregoing, and expressly
disclaims all other warranties of any kind, express or implied, including the
implied warranties of merchantability, fitness for a particular purpose and
non-infringement, and any implied warranties arising from a course of dealing or
course of performance.

 

9.                                      REPRESENTATIONS BY LICENSEE

 

9.1                               Licensee represents, warrants and covenants
that: (i) Licensee is a corporation duly organized, validly existing and in good
standing under the laws of Delaware; (ii) Licensee has full right, power and
authority to enter into this Agreement and to perform its obligations hereunder,
and the execution and delivery of this Agreement by Licensee and the
consummation of the transactions contemplated hereby have been duly authorized;
(iii) this Agreement constitutes a valid and binding obligation of Licensee and
no other act, approval or proceedings on the part of Licensee or any other
person or entity is required to authorize the execution and delivery of this
Agreement by Licensee or the consummation of the transactions contemplated
hereby; (iv) this Agreement and the execution and delivery of this Agreement by
Licensee do not, and the consummation of the transactions contemplated hereby
will not, violate any provisions of or constitute a default (whether with notice
or with the passage of time or both) or require any consent under (a) Licensee’s
Articles of Incorporation or By-laws, (b) any law or regulation to which
Licensee or any of its subsidiaries is subject, or (c) any provision of any
indenture, mortgage, lien, lease, agreement, instrument, order, arbitration
award, judgment or decree to which Licensee or any of its subsidiaries is a
party or by which Licensee or any of its subsidiaries or any of their respective
assets or properties is bound; (v) all materials created or contributed by or on
behalf of Licensee, including Licensed Products, Packaging and Advertising
Materials, are and will be either (a) Licensee’s sole, exclusive and original
work and all of Licensee’s personnel who worked on or contributed to the
Licensed Products are employees of Licensee in the United States who were acting
within the scope of their employment; or (b) works which Licensee controls, or
which it has previously been granted the necessary assignment, licenses,
consents, waivers and rights to enable Licensee to use the works in connection
with the Licensed Products, Packaging and Advertising Materials as provided
herein and to assign the works to Friday’s without imposing any obligation on
Friday’s; (vi) all Licensed Products, Packaging and Advertising Materials shall
at all times (a) conform with the standards for product quality, design,
styling, packaging, labeling and sales promotion, as described in Section 4 and
the Exhibits to this Agreement; (b) conform to the statements made on the
packaging, container and/or label of each such Licensed Product; (c) be of
uniform quality and fit for the purposes for which each such Licensed Product is
intended; and (d) be produced, packaged, labeled, distributed, promoted and
advertised in compliance with all applicable laws, rules, regulations and
industry standards; (vii) except for the Licensed Materials, Licensee owns all
right, title and interest in and to its trademarks, service marks, logos or
symbols used in connection with the Licensed Products or has the authority to
use such as permitted herein; (viii) except for the Licensed Materials, the
Licensed Products, Packaging and Advertising Materials do not and will not
infringe upon or violate the

 

20

--------------------------------------------------------------------------------


 

copyright, trademark, patent, or other proprietary or property rights of any
person or entity; (ix) the Licensed Products will be of good quality in design,
material, and workmanship and will be suitable for their intended purpose;
(x) no injurious, deleterious, or toxic substances will be used in or on the
Licensed Products; (xi) the Licensed Products or any portion thereof will not
cause harm when used in a foreseeable manner; (xii) none of the Licensed Product
will be adulterated or misbranded within the meaning of the Federal Food, Drug
and Cosmetic Act of June 25, 1938, as amended (the “FD&C Act”) or within the
meaning of any state or other food and drug law, or will be rendered un-saleable
as a consumer food in the course of retail trade by actions within the control
of Licensee; (xiii) that the Licensed Product will not be produced or shipped in
violation of the FD&C Act or other health laws; (xiv) Licensee shall comply with
Licensee’s Recall Protocol and any regulatory agency’s directions regarding
Recalls of the Licensed Product, and any announcements concerning the affected
Licensed Product; and (xv) Licensee will, at its own expense, comply with all
applicable laws, rules, regulations and industry standards, including those
relating to the operation of Licensee’s or its manufacturers’ plants, employment
practices, the design, manufacture, sale and distribution of the Licensed
Products, including the labeling thereof and including safety standards and
testing of the Licensed Products.

 

9.2                               Disclaimer.  Licensee makes no
representations, warranties or covenants apart from the foregoing, and expressly
disclaims all other warranties of any kind, express or implied, including the
implied warranties of merchantability, fitness for a particular purpose and
non-infringement, and any implied warranties arising from a course of dealing or
course of performance.

 

10.                               INDEMNIFICATION

 

10.1                        Indemnification by Friday’s.  Friday’s will defend,
indemnify and hold harmless Licensee and its Affiliates and their respective
licensees, directors, officers, employees, agents, shareholders, affiliates,
successors and assignees against third party Claims and Costs (as defined in
Section 10.3 below) arising out of or in connection with (i) any alleged or
actual infringement, misappropriation or other violation of intellectual
property rights of any third party based on Licensee’s use of any Licensed
Materials in accordance with the terms and conditions of this Agreement, except
to the extent that any such Claims are based on Licensee’s Intellectual
Property; or (ii) a breach by Friday’s of any representation, warranty, covenant
or other term or provision of this Agreement hereunder.  Friday’s shall have the
sole right to make all decisions, judgments and elections in connection with
such Claims; and settle or compromise such Claims in its sole discretion.

 

10.2                        Indemnification by Licensee.  Licensee will defend,
indemnify and hold harmless Friday’s, TGIF and their Affiliates, and their
respective franchisees, licensees, directors, officers, employees, agents,
shareholders, affiliates, successors and assignees against third party Claims
and any related Costs (as defined in Section 10.3 below) arising out of or in
connection (i) a breach by Licensee of any representation, warranty, covenant,
or other term or provision of this Agreement; (ii) any negligent, tortious or
otherwise wrongful act or omission of Licensee or third parties acting on its
behalf with respect to the performance of its obligations or the activities
contemplated under this Agreement; (iii) the alleged or actual infringement,
misappropriation or other violation of intellectual property rights of any third
party to the extent provided or caused by Licensee or any third party acting on
its behalf, or based on Licensee’s Intellectual Property or the

 

21

--------------------------------------------------------------------------------


 

intellectual property of any third party acting on its behalf, the Licensed
Products, Packaging or Advertising Materials (apart from the Licensed
Materials); (iv) any product safety risk, Recall or market withdrawal of the
Licensed Products initiated pursuant to Licensee’s Recall Protocol pursuant to a
request from a regulatory agency with jurisdiction over the Licensed Products;
(v) any defect or alleged defect in the Licensed Products; and (vi) any
Subcontractor Agreement with any third party manufacturer and any act or failure
to act of any party to such Subcontractor Agreement, and in each case, to the
extent attributable to Licensee’s actions or omissions but only to the extent
such act or failure would be subject to indemnification if committed directly by
Licensee.  Licensee will further defend, indemnify and hold harmless Friday’s,
TGIF and their Affiliates, and their respective franchisees, licensees,
directors, officers, employees, agents, shareholders, affiliates, successors and
assignees against any Claims or Costs for (a) harm or damage to the goodwill of
any of Friday’s of its Affiliates’ brands, or (b) decreases in sales at Friday’s
company-owned, company-operated or franchised restaurants ((a) and
(b) collectively, the “Indirect Damages”), to the extent attributable to
Licensee’s acts or omissions with respect to the performance of its obligations
under this Agreement and both causation and degree of damage is proved in
accordance with the requirements of applicable law; provided, however, in no
event shall Licensee’s total liability for the Indirect Damages exceed the total
amount of  [***].  For the purposes of clarity, in no event will franchisees of
TGIF be considered third parties for purposes of this Section 10.2 if their
claims are based on Licensee’s use of the Licensed Materials as permitted under
this Agreement.  Licensee may not settle any Claim that either (i) imposes any
material obligation, (ii) fails to release, or (iii) admits any liability on the
part of Friday’s or TGIF or their Affiliates without Friday’s prior written
consent.

 

10.3                        Claims Process.  As an express condition precedent
to the indemnification obligations set forth in this Section 10, the party or
related entity seeking indemnification (“Indemnified Party”) will provide the
party from which indemnification is sought (“Indemnifying Party”) with prompt
written notice of the existence of any such Claim; the Indemnified Party shall
be allowed the right to control the defense of the Claim (and to settle or
compromise the Claims provided such settlement does not materially impair the
Indemnified Party’s rights under this Agreement); and the Indemnified Party
shall reasonably cooperate in the Indemnifying Party’s defense or settlement of
any such Claim and provide non-financial assistance at the Indemnifying Party’s
request.  The Indemnified Party shall have the right to participate in the
defense of any such Claim at its expense and through counsel of its choosing.
The foregoing indemnifications shall survive the expiration or termination of
this Agreement.  “Claim(s)” means a claim, suit, action, demand, investigation,
inquiry or proceeding brought by a third party or governmental entity against
the respective Indemnified Party.  “Costs” means judgments, losses, payments,
costs, charges, expenses (including reasonable attorney’s, accounting,
investigator, experts and consulting fees, disbursements, court costs and
litigation expenses), damages, liabilities, settlements, fines, interest,
penalties, reasonable costs of advertising material and media time/space, all
expenses of recall, refunds, public notices, lost profits (but only to the
extent the Indemnifying Party is otherwise responsible for such under the terms
of this Agreement) and other similar amounts.

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

22

--------------------------------------------------------------------------------


 

11.                               INSURANCE

 

11.1                        Insurance.  Without limiting Licensee’s liability to
Friday’s hereunder, Licensee, at its sole expense, will obtain and maintain,
uninterrupted throughout the Term, including any warranty periods, from an
insurance company reasonably acceptable to Friday’s (provided that Friday’s
acknowledges that all insurance companies in use by Licensee as of the Effective
Date are acceptable), authorized to transact business in the states or other
jurisdictions where operations will be performed by Licensee, with a rating
by A.M. Best of A- or better, and class VII or better, insurance policies of the
types and in the amounts described below:

 

(i)                                     Commercial General Liability: Commercial
general liability (“CGL”) insurance and, if necessary, excess insurance, with a
limit of not less than $5,000,000 per occurrence, bodily injury or property
damage liability; $5,000,000 per offense, personal and advertising injury
liability; $5,000,000 products-completed operations aggregate; and $20,000,000
general aggregate applicable to claims other than products-completed operations.

 

(ii)                                  Product Liability:  Product liability
insurance with limits of liability of not less than $1,000,000 per person and
$2,000,000 per occurrence, plus $20,000,000 in umbrella liability coverage.

 

(iii)                               Product Recall:  Product recall coverage
with a limit of not less than $5,000,000.  Such insurance shall cover costs
associated with notifying customers, and to refund, repair, or replace any
Licensed Product.

 

11.2                        Deductibles and Self-insured Retentions. The funding
of deductibles and self-insured retentions maintained by Licensee shall be the
sole responsibility of Licensee, including any amounts applicable to deductibles
or self-insured retentions applicable to claims involving Friday’s as an
additional insured.  Any self-insured retentions in excess of $100,000 must be
declared to Friday’s.

 

11.3                        Severability of Interest.  Except with respect to
the limits of insurance, Licensee’s required insurance shall apply separately to
each insured or additional insured.

 

11.4                        Additional Insured. Friday’s, TGIF, their Affiliates
and their officers, directors, employees, and agents shall be included as
additional insureds under such policies, with respect to liabilities arising out
of both the ongoing and completed operations of Licensee.  Such additional
insured coverage shall be subject to the terms of ISO additional insured
endorsement forms CG 2015 for CGL, or substitute form(s) providing equivalent
coverage. Additional insured coverage afforded by Licensee’s insurance policies
shall be primary and non-contributing with respect to any insurance or
self-insurance available to Friday’s, TGIF, their Affiliates or their officers,
directors, employees, and agents.  Any other insurance or self-insurance
maintained by Friday’s, TGIF, their Affiliates or their officers, directors
employees, and agents shall be excess of, and non-contributory with, the
coverage afforded by Licensee’s insurance policies.

 

11.5                        Waiver of Subrogation.  Licensee agrees to waive all
rights of subrogation against Friday’s, TGIF, their Affiliates and their
officers, directors, employees and agents, with respect to any loss, damage,
claims, suits or demands.

 

23

--------------------------------------------------------------------------------


 

11.6                        Hold Harmless.  Licensee’s maintenance of the
insurance required hereunder shall in no way limit any obligation Licensee may
have hereunder or otherwise to indemnify, reimburse, defend or otherwise hold
Friday’s, TGIF, their Affiliates and their officers, directors, employees, and
agents harmless as provided herein or under the law.  Licensee’s failure to
maintain the insurance required hereunder shall constitute a material breach of
this Agreement, provided that Licensee shall have at least ten (10) Business
Days to cure any breach alleged by Friday’s under this Section 11.

 

11.7                        Notice of Cancellation / Material Change /
Nonrenewal.  All insurance required within shall not be cancelled or non-renewed
without at least thirty (30) days’ prior written notice from Licensee to
Friday’s.

 

11.8                        Certificates of Insurance.  Licensee will furnish
certificate(s) of insurance to Friday’s as of the Effective Date, showing
compliance with the provisions of this Section 11.  Such certificate shall set
forth, minimally, the amount of insurance, the additional insured endorsement,
the policy number, the date of expiration, and an endorsement that Friday’s
shall receive thirty (30) days written notice prior to termination or material
reduction of the coverage.  Renewal certificates are to be provided to Friday’s
promptly as soon as available.  The certificate(s) of insurance shall be subject
to approval of Friday’s, but failure of Friday’s to request such certificate or
other evidence of Licensee compliance with insurance requirements, or failure of
Friday’s to identify deficiencies from evidence that is provided, shall in no
way limit or relieve Licensee of its obligations to maintain such insurance.

 

11.9                        Indemnity Provisions.  Nothing contained in this
Section 11 shall be deemed to limit, in any way, the indemnification provisions
of this Agreement.

 

12.                               CONFIDENTIAL INFORMATION

 

12.1                        Confidential Information.  Confidential Information
of either party (a “disclosing party”) may have been or may be furnished to or
learned by the other party (a “receiving party”) in the course of their dealings
under this Agreement, including during the discussions between the parties
leading up to entry into this Agreement.   Friday’s and Licensee specifically
acknowledge and agree that, except as specifically authorized in this Agreement
or otherwise authorized in writing by the disclosing party, (i) a receiving
party shall have no rights in or to the Confidential Information of the
disclosing party; (ii) a receiving party shall at all times treat the
Confidential Information of the disclosing party in a strictly confidential
manner, and shall not disclose, divulge or permit others to disclose or divulge
such Confidential Information; and (iii) a receiving party shall not use or
permit others to use for their own account or benefit any of the Confidential
Information of the disclosing party.  Friday’s Confidential Information includes
the Licensed Materials to the extent they are Confidential Information and
Friday’s communications with Licensee pursuant to this Agreement.  Licensee’s
Confidential Information includes Licensee’s communications with Friday’s
pursuant to this Agreement but shall not include the Licensed Materials,
Packaging, Advertising Materials, or any proposed presentation of the Marks (or
any other mark suggested by Licensee to be used hereunder) created, suggested or
furnished by Licensee and all such presentations shall be the sole and exclusive
property of Friday’s.  The business terms relating to this Agreement (such as
pricing, minimum targets, scope of licenses) will be deemed the Confidential
Information of each party.

 

24

--------------------------------------------------------------------------------


 

12.2                        Limited Disclosure.  A receiving party may disclose
Confidential Information of the disclosing party only to those of the receiving
party’s employees, manufacturers, distributors, creative agencies, advertising
agencies, attorneys, accountants, other agents and representatives or Affiliates
(collectively, “Related Parties”), who have a need to know in the course of
directly performing services for or in connection with this Agreement, and who
have agreed in writing to comply with the terms and conditions of this
Section 12 in the same manner as the parties are bound hereby, with each
receiving party remaining responsible for the actions and disclosures of its
Related Parties.  Each receiving party will adopt and implement reasonable
procedures prescribed from time to time by the disclosing party to prevent
unauthorized use, disclosure of or access to the disclosing party’s Confidential
Information.

 

12.3                        Disclosure to Authorities.  In the event that any
judicial or regulatory authority requests or requires disclosure of any
Confidential Information of the other party, the receiving party shall promptly
notify the disclosing party of the requested or required disclosure and shall
cooperate with the disclosing party in any effort to avoid or limit such
disclosure.

 

12.4                        Improper Disclosure.  Each party shall promptly
notify the other party if it becomes aware of any unauthorized use or disclosure
(whether through negligence or otherwise) of any Confidential Information of the
other party, and shall cooperate with the disclosing party’s effort to remedy
such disclosure.  Each receiving party shall take timely and vigorous legal and
other appropriate action at its expense against any Related Parties who either
wrongfully use or wrongfully disclose any portion of the disclosing party’s
Confidential Information.  In the event that the disclosing party is not
reasonably satisfied that the receiving party’s actions will adequately protect
and preserve the confidential nature of its Confidential Information, the
disclosing party shall have the right to take reasonable action against the
Related Parties at the expense of the receiving party.

 

12.5                        Duration.  Notwithstanding anything to the contrary
contained in this Agreement, the provisions of this Section shall survive the
expiration or termination of this Agreement or any license granted hereunder. 
The provisions of this Section shall be in addition to, and not in lieu of, any
and all common law, statutory or other rights of confidentiality to which
Friday’s and Licensee may be entitled.

 

13.                               CUSTOMER SERVICE

 

Handling of Complaints.  Upon request by Friday’s, Licensee shall advise
Friday’s in writing of the manner in which it proposes to handle and/or handled
a particular complaint or group of complaints from retailers, exporters,
resellers or consumers.  Friday’s shall forward to Licensee for handling any
consumer complaints it may receive concerning the Licensed Products, Packaging,
or Advertising Materials.  In the event of a material group of related
complaints relating to a Licensed Product, the issue will be escalated to senior
management of both companies and the parties will negotiate in good faith on
appropriate responses to the relevant market.

 

25

--------------------------------------------------------------------------------


 

14.                               TERMINATION

 

14.1                        Termination for Cause.  Without prejudice to any
other rights, either party shall have the right to terminate this Agreement
(i) for material breach, provided such failure is not corrected within thirty
(30) days after receipt of written notice from the non-breaching party, or
(ii) if the other party is unable to pay its obligations when due, makes any
assignment for the benefit of creditors, files a voluntary petition in
bankruptcy, is the subject of an involuntary bankruptcy petition (which remains
undismissed for 90 days), is adjudicated bankrupt or insolvent or has any
receiver, liquidator, or trustee in bankruptcy or insolvency appointed for its
business or property.

 

14.2                        Termination by Friday’s.  Without prejudice to any
other rights, Friday’s shall have the right to terminate this Agreement and/or
specific licenses granted to Licensee as follows:

 

14.2.1              For failure to make payments due to Friday’s or deliver
Royalty Statements to Friday’s, or failure to abide by the Customer Service
requirements, Friday’s may terminate this Agreement for material breach if such
failure is not corrected within ten (10) Business Days after written notice by
Friday’s.

 

14.2.2              If for any three (3) month period during the Term, Licensee
does not following the relevant Marketing Target Date diligently and
commercially promote, distribute and sell a specific new Licensed Product
(Popcorn, Snack /pub mixes, Tortilla chips or Corn snacks) within a specific
country within the Territory, Friday’s may terminate Licensee’s rights to
distribute the relevant new Licensed Product within such country upon thirty
(30) days’ prior notice unless within such notice period Licensee shall have
commenced such diligent and commercial promotion.

 

14.2.3              For each current Licensed Product sold under the Prior
Agreement, Licensee will have a twelve (12) month ramp-up period from the
Effective Date to commence diligent and commercial promotion, distribution and
sale of the Licensed Product in each new country in the Territory that was not
part of the defined Territory in the Prior Agreement.  If for any three
(3) month period during the Term, Licensee does not following such ramp-up
period diligently and commercially promote, distribute and sell a specific
current Licensed Product within a specific added country within the Territory,
Friday’s may terminate Licensee’s rights to distribute the relevant current
Licensed Product within such added country upon sixty (60) days’ prior notice
unless within such notice period Licensee shall have commenced such diligent and
commercial promotion.  Additionally, if for any three (3) month period during
the Term (for the avoidance of doubt, commencing on the Effective Date),
Licensee does not diligently and commercially promote, distribute or sell a
specific current Licensed Product within the Territory granted under the Prior
Agreement, Friday’s may terminate Licensee’s rights to distribute the relevant
current Licensed Product within such country upon sixty (60) days’ prior notice
unless within such notice period Licensee shall have commenced such diligent and
commercial promotion.

 

14.2.4              If Friday’s or Licensee is ordered to withdraw, discontinue,
remove or recall a Licensed Product by a government or governmental agency,
regulatory body, court or the like, Friday’s may terminate Licensee’s rights to
distribute the relevant Licensed Product within the relevant Territory where the
order applies upon thirty (30) Business Days’ notice.

 

26

--------------------------------------------------------------------------------


 

14.2.5              If Licensee or its agents, manufacturers or subcontractors
engaged in the production, manufacture or distribution of the Licensed Product,
fails any audit, or any health or quality inspection of a third party agency or
Friday’s conducted under this Agreement, Friday’s may terminate this Agreement
for material breach if such failure is not corrected within ten (10) Business
Days after written notice by Friday’s.

 

14.2.6              If Licensee fails to obtain or maintain all insurance in the
amount and/or the type provided for under Section 11, Friday’s may terminate
this Agreement for material breach if such failure is not corrected within ten
(10) Business Days after written notice by Friday’s.

 

14.2.7              If during any continuous twelve (12) month period Friday’s
gives more than four (4) valid termination notices to Licensee pursuant to this
Section, regardless of subsequent cure by Licensee, Friday’s may terminate this
Agreement for material breach upon  ten (10) Business Days’ notice.

 

14.2.8              For a Change of Control, as provided in Section 16.5.

 

14.2.9              In the event this Agreement or Licensee’s performance
hereunder negatively impacts the Friday’s brand and/or restaurant sales, as
reasonably demonstrated and/or quantified to Licensee by Friday’s, Friday’s may
terminate this Agreement upon thirty (30) days’ written notice to Licensee.  A
termination under this Section 14.2.9 shall not be deemed to be due to an event
of breach by Licensee under this Agreement or subject Licensee to the payment of
any Minimum Guarantees for the Contract Year in which the termination is
effective, but will not impact any indemnification obligations of Licensee under
this Agreement.

 

14.3                        Termination for Certain Licensed Product(s).  If
Friday’s has the right to terminate as provided in this Section 14, Friday’s may
elect, in its sole discretion, to terminate the Agreement only as to certain
Licensed Product(s), Distribution Channels or jurisdictions within the
Territory; provided that, in such case, the Agreement as to the non-terminated
Licensed Product(s), Distribution Channels or jurisdictions within the Territory
shall remain in full force and effect, and Friday’s shall have all rights and
remedies under this Agreement with respect to the terminated Licensed
Product(s), Distribution Channels or jurisdictions within the Territory,
including prorated portions of the Minimum Guarantee.

 

14.4                        Sell-Off Period. Upon termination or the expiration
of this Agreement, Licensee shall promptly provide Friday’s with an accurate
inventory of all Licensed Products and Advertising Materials in inventory or in
the process of manufacture as of the date of termination or expiration. 
Friday’s will allow Licensee to sell for a period of three (3) months
immediately following expiration or termination, reasonable volumes of the
Licensed Products (such reasonable volume shall not be materially different from
historic sales and inventory levels) in inventory or in the process of
manufacture as of the date of termination or expiration.  Notwithstanding the
foregoing, in the event of a termination hereof by reason of Licensee’s default
with respect to Licensee’s (i) use or presentation of the Marks, or
(ii) production of Licensed Products which do not meet the standards set forth
in this Agreement, all rights of

 

27

--------------------------------------------------------------------------------


 

Licensee hereunder shall immediately terminate and Licensee shall have no right
to sell any remaining inventory bearing the Marks (including work in process),
all of which shall be destroyed by Licensee, and certified by Licensee to
Friday’s as destroyed.  Any such sales shall be subject to payment of all Earned
Royalties, and shall comply with all terms of this Agreement.  Any such sales
during the sell-off period shall be on a non-exclusive basis.  Upon termination
or the expiration of any sell-off period, Licensee shall promptly provide
Friday’s with an accurate inventory of all Licensed Products and Advertising
Materials in inventory or in the process of manufacture as of the end of the
sell-off period, and shall offer up any such remaining Licensed Products and
Advertising Materials for Friday’s to purchase at Licensee’s cost, in Friday’s
sole discretion.

 

14.5                        Effect of Termination or Expiration.

 

14.5.1              Rights and Obligations.  Termination of the Agreement under
the provisions of this Section 14 shall be without prejudice to any rights or
claims which either party may otherwise have against the other.  
Notwithstanding any termination or expiration of this Agreement, each party
shall have and hereby reserves all rights and remedies which it has or which are
granted to it by operation of law, including rights to enjoin the unlawful or
unauthorized use of the Licensed Products or the Advertising Materials.

 

14.5.2              Amounts Due.  Within fifteen (15) days of the expiration or
termination of this Agreement, or following completion of any sell-off period,
all payments and statements shall become immediately due and payable, including
balances due on any applicable Minimum Guarantees for the remainder of the Term.

 

14.5.3              Cease Use and Rights Revert.  Upon expiration or termination
of this Agreement, or upon completion of any sell-off period, Licensee will
immediately discontinue making any representations regarding its status as a
licensee of Friday’s; will immediately cease conducting any activities with
respect to the production, sale, distribution, promotion or advertising of the
Licensed Products; will immediately cease all use of the Advertising Materials
and will not use the Licensed Products, Advertising Materials or Licensed
Materials thereafter, and all rights granted to Licensee hereunder will
automatically terminate and revert to Friday’s.

 

14.5.4              Deliver Property.  Upon the expiration or any termination of
this Agreement, or upon completion of any sell-off period, each receiving party,
for itself and its Related Parties, will promptly destroy or deliver to the
disclosing party all written and other tangible originals and copies of the
Confidential Information of the disclosing party in its possession or control,
and Licensee also shall destroy or deliver to Friday’s any other tangible
materials bearing the Licensed Materials, without retaining any copies thereof,
and shall provide certification of such destruction or delivery by an officer of
such party to the disclosing party upon its request.

 

14.5.5              Disposition of Licensed Products and Advertising Materials. 
Upon the expiration or any termination of this Agreement, or upon completion of
any sell-off period, all unsold Licensed Products and unused Advertising
Materials or Packaging remaining in Licensee’s or its Related Parties’
possession or control shall be destroyed by Licensee within ten (10) Business
Days, and Licensee shall promptly provide certification of such destruction by
an officer of Licensee to Friday’s.

 

28

--------------------------------------------------------------------------------


 

14.5.6              Survival.  Any provision that, by its nature, survives
termination or expiration of this Agreement, will survive termination or
expiration.  All rights of action arising from or related to this Agreement that
accrue during the Term, and any remedies for such claims, both legal and
equitable, will survive termination or expiration of this Agreement.

 

15.                               REMEDIES

 

15.1                        Equitable Remedies.  Any breach of this Agreement by
either party, or any third party acting on its behalf, may cause irreparable
injury for which the other party shall be entitled to specific performance and
injunctive or other equitable relief, in addition to any other remedies.  The
parties agree to waive any requirement for the securing or posting of any bond
in connection with such remedy.  In the event a party has provided the other
party with a notice of default and such party has failed to meet the applicable
cure period specified herein, the party in breach will not raise the defense of
an adequate remedy at law in any such proceeding.  Each party acknowledges and
agrees that the provisions of this Section are reasonable, necessary and
commensurate with the need to protect the other party against irreparable harm
and to protect its legitimate and proprietary business interests and property.

 

15.2                        Rights Cumulative.  Except as expressly provided in
this Agreement, and to the extent permitted by law, any remedies described in
this Agreement are cumulative and not alternative to any other remedies
available at law or in equity.

 

16.                               ASSIGNMENT

 

16.1                        No Assignment.  Subject to Section 16.5, upon sixty
(60) days’ prior written notice to Friday’s (or as much prior written notice as
is possible), Licensee may assign or transfer its complete rights and
obligations under this Agreement to any corporation which is or becomes a wholly
owned subsidiary or parent of Licensee, or which survives a merger in which
Licensee participates, or to any corporation or other person or business entity
which acquires all or substantially all of the assets of Licensee; provided,
however, that the party to whom such assignment is made agrees to comply in full
with the obligations of Licensee hereunder, and in particular the Minimum
Guarantees, the insurance provisions set forth in Section 13 and the marketing
minimum expenditures set forth in Section 5.2 of this Agreement.  Licensee may
not assign, transfer, mortgage, pledge, hypothecate or otherwise encumber this
Agreement to any third party or assignee, nor may Licensee sublicense or dispose
of in any form whatsoever any of the rights granted hereby or obligations
incurred herein, except as provided in Section 16.2 below or with Friday’s prior
written approval.  No assignment shall release Licensee from its obligations to
perform any of its duties and obligations under this Agreement.  Any assignment,
transfer, sublicense or delegation made by Licensee without Friday’s prior
written approval, except as permitted herein, shall be void ab initio and
constitute a material breach of this Agreement.  A Change of Control of Licensee
shall constitute an assignment of the rights under this Section requiring
Friday’s prior approval.

 

29

--------------------------------------------------------------------------------


 

16.2                        Manufacturers and Agents.  Notwithstanding the
restrictions imposed by Section 16.1 above, Licensee may enter into agreements
with third party manufacturers as provided in Section 2.6 and with agents to
assist in the sale, distribution, advertising and promotion of the Licensed
Products as permitted hereunder.  Licensee shall impose upon all such third
parties quality controls and all other obligations regarding the manufacture,
sale and distribution of the Licensed Products imposed upon Licensee pursuant to
this Agreement.  Licensee shall be liable for the breach by any such third party
of the terms hereof or the improper or unauthorized use, production,
manufacture, or distribution of the Licensed Products, Licensed Materials, or
Confidential Information by any such third party as if such breach or
unauthorized use was committed by Licensee.  If Friday’s learns of a breach or
unauthorized use by any such party, it shall provide prompt written notice to
Licensee to enable Licensee to cure and minimize any damages caused by such
breach or unauthorized use.

 

16.3                        Other Assignment by Licensee Void.  Any other
mortgage, pledge, hypothecation, encumbrance or other assignment, transfer or
sub-contract of this Agreement to any third party or assignee by Licensee shall
be void.

 

16.4                        Assignment by Friday’s.  Friday’s may assign this
Agreement, or any of its rights or obligations herein, to any person or entity
without Licensee’s consent; provided, that any such assignment shall not affect
Licensee’s rights hereunder.

 

16.5                        Termination Right in the Event of Certain Change of
Control.  Friday’s shall have the right to terminate this Agreement upon ninety
(90) days’ notice to Licensee upon the earlier of (a) Friday’s receipt of notice
of an impending Change of Control of Licensee, or (b) the actual Change in
Control, in each case if the new owner or ownership (i) is a direct competitor
to TGIF [***], (ii) engages in the manufacture or distribution of tobacco,
firearms or defense equipment, or (iii) engages in a business practice that
would have a material detrimental effect on the sales or reputation of Friday’s,
TGIF or their Affiliates, franchisees or restaurant locations, in Friday’s
reasonable discretion.  Friday’s may require a full business plan and in-person
meeting with the senior management personnel of Licensee to ensure that the
Licensed Products will receive the same degree of business focus as they
received before the Change of Control.  Friday’s has the right to request
modifications to the business plan presented by Licensee as long as such
modification is in accordance with this Agreement.  This termination right, if
exercised, must be exercised by delivery of written notice within ninety (90)
days of the transaction or consummation of the Change of Control, unless
Friday’s has attempted to meet with management as provided in this Section 16.5
and the scheduling of such meeting has been delayed beyond such ninety (90) day
period.  Friday’s rights under this Section to terminate, if not exercised, will
remain intact and apply to any future Change of Control (as described above)
that may occur.

 

16.6                        Successors and Assigns.  This Agreement shall be
binding upon and shall inure to the benefit of and be enforceable by the parties
and their permitted successors or permitted assignees.

 

17.                               FORCE MAJEURE

 

Neither party shall be liable for any delay or failure of performance caused
solely by reason of Acts of God, civil commotion, riot, strike, moratorium, war,
revolution or any other

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

30

--------------------------------------------------------------------------------


 

cause beyond its control; provided, that Friday’s may terminate this Agreement
in the event that such delay or failure of performance continues for more than
one hundred twenty (120) days.  Nothing herein shall excuse any delay in the
payment of any amounts (including payment of any royalties or Minimum Guarantee)
due hereunder.

 

18.                               DISPUTE RESOLUTION

 

18.1                        Good Faith Negotiation/Senior Representatives.  In
the event of any dispute or difference arising out of or relating to this
Agreement or the breach thereof, the parties hereto shall use their best efforts
to settle such disputes or differences in good faith negotiations, keeping in
mind their mutual interests, in order to reach a just and equitable resolution
of the dispute or difference satisfactory to both parties.  Either party may
make a written request to the other by sending notice thereof for a meeting to
resolve the parties’ differences of senior representatives who have authority to
settle the dispute or difference and who are at a higher level of management
than the persons with direct responsibility for administration of this
agreement.  The receiving party shall respond to such notice.  The notice and
response shall include (a) a statement of that party’s position and a summary of
arguments supporting that position, and (b) the name and title of the party
representative and of any other person who will accompany the representative. 
Such meeting shall take place within fifteen (15) days of receipt of such notice
at a time and location acceptable to both parties.  All negotiations pursuant to
this section are confidential and shall be treated as compromise and settlement
negotiations for purposes of applicable rules of evidence.

 

18.2                        Conciliation/Mediation.  If within thirty (30) days
after a meeting of the senior representatives who have authority to settle the
dispute or difference, the parties have not succeeded in negotiating a
resolution of the dispute or difference or if the parties failed to meet, the
parties shall endeavor to settle the dispute by mediation under the
International Institute for Conflict Prevention & Resolution (“CPR”) mediation
procedure in effect on the date of this Agreement.  Unless otherwise agreed, the
parties will select a mediator from the CPR panels of distinguished neutrals. 
The fees of the neutral shall be shared equally by the parties.

 

18.3                        Arbitration.

 

18.3.1  Any dispute arising out of or relating to this agreement, including the
breach, termination or validity thereof, which has not been resolved by
mediation as provided herein within forty-five (45) days after initiation of the
mediation procedure, shall be finally resolved by arbitration in accordance with
the CPR Rules for Non-Administered Arbitration in effect on the date of this
agreement, by a sole arbitrator; provided, however, that if one party fails to
participate in either the negotiation or mediation as agreed herein, the other
party can commence arbitration prior to the expiration of the time periods set
forth above.  The arbitration shall be governed by the Federal Arbitration Act,
9 U.S.C. §§1 et seq., and judgment upon the award rendered by the arbitrator may
be entered by any court having jurisdiction thereof.  The place of arbitration
shall be Dallas, Texas.  The laws of the state of Texas without regard to its
conflicts of law principles shall govern the construction and interpretation of
this Agreement.

 

18.3.2              Notwithstanding the provisions of this Section 18, either
party may seek specific performance or injunctive or other equitable relief as
provided in Section 15.1.  The arbitrator shall not have authority to award
punitive damages.

 

31

--------------------------------------------------------------------------------


 

18.3.3              Each party shall bear its own costs and attorneys’ fees, and
the parties shall share equally the fees and expenses of the arbitrator.  The
arbitrator’s decision and award shall be final and binding, and judgment upon
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.

 

18.3.4              If any party files a judicial or administrative action
asserting claims subject to arbitration, as prescribed herein, and the other
party successfully stays such action and/or compels arbitration of said claims,
the party filing said action shall pay the other party’s costs and expenses
incurred in seeking such stay and/or compelling arbitration, including
reasonable attorneys’ fees.

 

19.                               PUBLIC STATEMENT; INDEPENDENT CONTRACTORS

 

19.1                        No Public Disclosure.  Neither party shall make any
public statement, announcement or disclosure to third parties concerning the
existence of this Agreement or its terms, the business relationship between the
parties or the transactions contemplated hereby, without the prior written
approval of the other party.  Further, except as otherwise authorized herein,
Licensee will not make any public statement regarding the performance of the
Licensed Products, or with regard to the T.G.I. Friday’s brand, without
obtaining Friday’s prior approval.  Notwithstanding the foregoing, Friday’s
acknowledges that Licensee, as it has under the Prior Agreement, will need to
continue to provide disclosures concerning the Agreement and its relationship
with Friday’s in public filings and in conference calls with analysts, and
Licensee will not obtain Friday’s consent to the content of any such information
prior to such disclosures.

 

19.2                        Independent Contractors.  The parties hereto are
independent contractors.  Nothing  herein contained shall be construed to
constitute the parties hereto as partners or as joint venturers, or either as
agent of the other.

 

19.3                        No Liability for Acts of Other Party.  Except as
expressly authorized in writing, neither Friday’s nor Licensee shall make any
express or implied agreements, warranties, guarantees or representations that
their relationship is other than that of licensor and licensee, as set forth in
this Agreement, and neither Friday’s nor Licensee shall be obligated by or have
any liability under any agreements or representations made by the other that are
not expressly authorized by such party in writing.  Neither party shall incur
any debt in the name of or on behalf of the other.  Friday’s shall not be
obligated for any damages to any consumer or other third party or property
directly or indirectly arising out of the business of Licensee authorized by or
conducted pursuant to this Agreement.

 

19.4                        Friday’s Not Engaged in Business.  Friday’s shall
not be considered to be engaged in or doing business in (country) or in any
political subdivision thereof by virtue of being a party to this Agreement.

 

19.5                        No Obligation to Purchase.  The parties expressly
acknowledge that there is no agreement or understanding between them with
respect to the sale to or use by Friday’s of any product manufactured and sold
by Licensee and that this Agreement is not intended to, nor will it, induce or
require the purchase by Friday’s of Licensee’s products or the Licensed Products
or exclude the purchase by Friday’s of products produced by any other supplier.

 

32

--------------------------------------------------------------------------------


 

19.6                        No Benefits.  In connection with its performance of
this Agreement, neither party will make any payments to, or confer or offer to
confer any benefits upon, any employee, agent or fiduciary of the other party or
of any third party, including any government agency or instrumentality thereof,
with the intent to influence the conduct of such employee, agency or fiduciary
in relation to the business or affairs of such party or of a third party in
connection with this Agreement.

 

20.                               GOVERNING LAW; JURISDICTION

 

This Agreement and the legal relationship between the parties hereto shall be
governed by and construed in accordance with the internal laws of the State of
Texas without giving effect to conflicts of law principles.  Subject in all
respects to the provisions of Section 18 above, both parties consent to personal
jurisdiction in the state and federal courts located in the State of Texas and
agree that any action under this Agreement will be brought exclusively in the
state or federal courts of Dallas County, Texas.  The prevailing party in any
legal proceeding or litigation shall be entitled to seek reimbursement of its
fees and costs from the non-prevailing party.

 

21.                               MISCELLANEOUS

 

21.1                        Notices.  All notices, consents, requests,
instructions, approvals and other communications (collectively “Notice”)
required or allowed hereby or provided for herein must be made in writing and
shall be deemed duly given for all purposes (1) on the date of delivery, if
delivered personally or by overnight courier delivery; (2) on the date of
transmission by facsimile transmission service, provided a confirmation copy is
also sent no later than the next Business Day by postage paid, return receipt
requested first-class mail; or (3) five (5) Business Days after the date of
deposit in the United States mail, return receipt requested, postage prepaid. 
All notices, statements and payments to be sent to the parties hereunder shall
be addressed to the parties at the addresses set forth below or at such other
address as the parties shall designate in writing from time to time.

 

Friday’s:

 

TGI Friday’s of Minnesota, Inc.

 

 

4201 Marsh Lane

 

 

Carrollton, Texas 75007

 

 

Fax: (972) 662-5858

 

 

Attention: General Counsel

 

 

 

Licensee:

 

Inventure Foods, Inc.

 

 

5415 E. High Street, Suite 350

 

 

Phoenix, AZ 85054

 

 

Fax: 602.522.2690

 

 

Attention: Chief Financial Officer

 

33

--------------------------------------------------------------------------------


 

21.2                        Complete Agreement.  This Agreement (including the
attached Exhibits) and the Prior Agreement set forth the entire agreement of the
parties hereto and there exists no other written or oral agreement or
understanding concerning the subject matter hereof.  This Agreement may not be
modified except by a written instrument signed by Friday’s and Licensee.

 

21.3                        Non-Waiver.  No waiver by either party, whether
express or implied, of any provision in this Agreement, or of any breach or
default, shall constitute a continuing waiver of such provision or of any other
provisions of this Agreement.  No waiver of any of the provisions of this
Agreement shall be valid unless in writing signed by the party against whom the
waiver is sought to be enforced.

 

21.4                        Severability.  If any term, clause or provision of
this Agreement should be held or judged by a court or authority having
jurisdiction over the parties or over this Agreement to be illegal, invalid or
unenforceable, such unenforceable term, clause or provision shall not affect the
validity of any other terms, clauses or provisions of this Agreement.

 

21.5                        Third-Party Beneficiaries.  Nothing in this
Agreement shall entitle any person, other than the parties to this Agreement and
their respective successors and permitted assignees, to any claim, cause of
action, remedy or right of any kind under this Agreement.

 

21.6                        Descriptive Headings and References.  Descriptive
headings are for convenience only and shall not control or affect the meaning or
construction of any provision of this Agreement.  All references herein to the
masculine, neuter or singular shall be construed to include masculine, feminine,
neuter or plural.

 

21.7                        No Strict Construction.  The language used in this
Agreement will be deemed the language chosen by the parties hereto to express
their mutual intent, each having an equal opportunity to participate in the
drafting of the provisions hereof.  Accordingly, in the construing of this
Agreement, neither party shall be presumed or deemed to be the “drafter” or
“preparer” hereof and no rule of strict construction will be applied against any
party.

 

21.8                        Counterparts and Binding Effect.  This Agreement may
be executed in two or more counterparts, each of which shall be deemed an
original, and all of which together shall constitute one and the same document. 
Facsimile or scanned copies of the parties’ signatures shall be as binding as
originals.

 

[SIGNATURES ON FOLLOWING PAGE]

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

FRIDAY’S:

 

LICENSEE:

 

 

 

TGI FRIDAY’S OF MINNESOTA INC.,

 

INVENTURE FOODS, INC.

A Minnesota corporation

 

A Delaware corporation

 

 

 

By:

/s/ Nick Shepherd

 

By:

/s/ Steven Sklar

Name:

Nick Shepherd

 

Name:

Steven Sklar

Title:

President / CEO

 

Title:

SVP & General Manager

 

Exhibits:

 

Exhibit A - Marks

 

Exhibit B - Subcontractor Agreement

 

Exhibit C - Standards of Manufacturing Practices

 

Exhibit D - Form of Royalty Statement

 

Exhibit E - Artwork Assignment Agreement

 

Exhibit F - Friday’s Brand Guide

 

Exhibit G - Licensee Approval and Expectations Manual

 

Exhibit H - Continuing Pure Food Guarantee

 

Exhibit I - Finished Product Specification

 

Exhibit J - Friday’s QA General Requirements

 

35

--------------------------------------------------------------------------------


 

EXHIBIT A

 

MARKS

 

Trademark

 

Class

 

Status

 

Registration/Application #

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All registrations and applications are held in the name of Friday’s.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SUBCONTRACTOR AGREEMENT

 

This Subcontractor Agreement (“Agreement”) is between
                                               (“Licensee”), a licensee of TGI
FRIDAY’S OF MINNESOTA, INC. (“Friday’s”), a Minnesota corporation, and
                                              (“Subcontractor”), Licensee’s
independent contractor, whose address is
                                                                  , who is
licensed to manufacture or produce products that will bear or otherwise
incorporate the trademarks owned by Friday’s (“Marks”).  Hereinafter such
licensed products shall be referred to as “Licensed Products”.

 

Subject to the terms and conditions of the License Agreement between Licensee
and Friday’s (the “License”), Subcontractor may produce Licensed Product(s) (as
defined in the License) for sale and/or distribution only to Licensee.  Any
other use, production, distribution, and/or sale of the Licensed Products may
not be made unless with the prior written authorization of Friday’s.

 

Subcontractor acknowledges that the Marks (and any artworks, graphic designs,
images, styles, advertisements, packaging, hang tags, photographs, verbiage,
Licensed Product names (exclusive of generic terms) or the like that incorporate
the Marks) used in association with the Licensed Product, are Friday’s sole and
exclusive property.  Subcontractor agrees not to contest the validity or
distinctiveness of any of the Marks, assert ownership in any of the foregoing
rights, or use any names or materials that are confusingly or substantially
similar.  Subcontractor recognizes the Friday’s goodwill associated with the
Marks, and agrees that any use of the Marks shall inure to the sole and
exclusive benefit of Friday’s.  Subcontractor agrees that any materials or
information it receives relating to Friday’s or the Marks shall be deemed
Confidential Information of Friday’s and shall be protected as such.

 

All Licensed Products manufactured or produced by Subcontractor for Licensee
shall be subject to all of the terms and conditions of the License, this
Agreement and, if Subcontractor is a manufacturer of the Licensed Products,
Friday’s Standards of Manufacturing Practices, attached as Attachment 1 to this
Agreement.

 

Subcontractor shall maintain separate, complete and accurate records of all
activities and transactions arising out of the manufacture, distribution, sale
and shipment of the Licensed Products (“Records”).  Such Records shall be made
available for inspection and audit by Friday’s or its designee during normal
business hours.  Subcontractor agrees that its facilities, plants, premises, and
manufacturing procedures and protocols shall be made available for inspection
and audit by Friday’s or its designee during normal business hours to verify
Subcontractor’s compliance with the License and Friday’s quality standards.

 

Subcontractor acknowledges and agrees that if it violates any term or condition
of this Agreement, its right to continue using any Marks or rights of Friday’s
shall cease immediately and permanently, that irreparable injury to Friday’s
shall occur if Subcontractor’s use continues, and that Friday’s shall be
entitled to temporary, preliminary and permanent injunctive relief, plus an
award for damages, costs and reasonable attorneys’ fees arising from any such
violation.

 

--------------------------------------------------------------------------------


 

This Agreement shall automatically terminate upon termination of the License
Agreement unless sooner terminated by Licensee or Friday’s upon written notice
to Subcontractor.

 

SUBCONTRACTOR:

LICENSEE:

 

 

 

 

 

By:

 

 

By:

 

Date:

 

 

Date:

 

 

Exhibit B - Page 2

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

STANDARDS OF MANUFACTURING PRACTICES

 

Overview

 

In order to maintain high standards for decent and humane working conditions in
the manufacturing operations of TGI FRIDAY’S OF MINNESOTA, INC. (“Friday’s) or
its licensees, Friday’s has established specific guidelines for its licensees’
manufacturing subcontractors around the world.  Friday’s supplier selection
process requires all factories with which Friday’s or its licensees contracts to
operate in compliance with local laws and, in addition, to meet these Standards
of Manufacturing Practices through a monitored certification process.

 

Friday’s believes that the following set of standards will ensure that decent
and humane working conditions are provided to the employees of the factories
with which Friday’s or its licensees contracts. Where a factory is found to be
in violation of the Standards, corrective action will be initiated and unless
the violation is promptly corrected, Friday’s may require the licensee to cease
to do business with the offending factory. Friday’s believes that consumers can
have confidence that products manufactured in compliance with these standards
are not produced under exploitative or inhumane conditions.

 

Standards of Practice

 

Forced Labor

 

MANUFACTURER certifies that it does not use any forced labor - prison,
indentured, bonded or otherwise.

 

Child Labor

 

MANUFACTURER certifies that no person shall be employed in any factory at an age
younger than 15 (or 14 where the law of the country of manufacture allows) or
younger than the age for completing compulsory education in the country of
manufacture where such age is higher than 15.

 

Harassment or Abuse

 

MANUFACTURER certifies every employee shall be treated with respect and dignity.
No employee shall be subject to any physical, sexual, psychological or verbal
harassment or abuse.

 

Nondiscrimination

 

MANUFACTURER certifies that no person shall be subject to any discrimination in
employment, including hiring, salary, benefits, advancement, discipline,
termination or retirement, on the basis of race, religion, gender, age,
disability, sexual orientation, nationality, political opinion, or social or
ethnic origin.

 

--------------------------------------------------------------------------------


 

Health and Safety

 

MANUFACTURER certifies that workers will be provided a safe and healthy working
environment to prevent accidents and injury to health arising out of, linked
with, or occurring in the course of work or as a result of the operation of
contractors’ facilities.

 

Freedom of Association and Collective Bargaining

 

MANUFACTURER certifies that employees’ rights to freedom of association and
collective bargaining will be recognized and respected.

 

Wages and Benefits

 

MANUFACTURER certifies that employees will be paid at least the minimum wage
required by local law, or the prevailing industry wage, whichever is higher.

 

Hours of Work/Overtime

 

MANUFACTURER certifies that it complies with regulations concerning work hours
mandated by local laws and uses overtime only when employees are compensated
according to local law. MANUFACTURER further certifies that it will not allow
employees to exceed the maximum number of overtime hours provided by local law.

 

Benefits

 

MANUFACTURER certifies that it complies with all provisions for legally-mandated
benefits, including but not limited to health care; child care; sick leave;
contributions for social security; life, health, worker’s compensation and other
insurance mandated by local law.

 

Environment

 

MANUFACTURER certifies that it complies with applicable country environmental
regulations.

 

Documentation and Inspection

 

MANUFACTURER agrees to:

 

(A)       Certify to Friday’s on an annual basis in writing that each of the
above-listed Standards is being met.

(B)       Consent to and permit two (2) unannounced surprise inspections of each
factory by Friday’s representatives per year.

(C)       Consent to and permit inspections and audits of its factories,
facilities, plants and premises by Friday’s or its representatives.

(D)       Maintain on file such documentation as may be needed to demonstrate
compliance with these Standards of Manufacturing Practices.

(E)        Make these documents available in the English language to Friday’s
for audit inspection upon request.

(F)         Provide employees with the opportunity to report noncompliance with
the workplace standards outlined herein, free from punishment or prejudice for
so doing.

(G)       Post the Standards in the language of the country of manufacture in a
common area accessible by all employees.

 

Exhibit C - Page 2

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF ROYALTY STATEMENT

 

[see next page]

 

--------------------------------------------------------------------------------


 

 

LICENSEE NAME:

 

 

LICENSOR NAME:

 

 

CONTRACT #:

 

 

REPORTING PERIOD: MM/DD/YY TO MM/DD/YY

 

 

TERRITORY:

 

 

CATEGORY:

 

 

ROYALTY RATE:

0.00

%

 

 

 

 

ROYALTY REPORT FORM — US BASED LICENSEES

 

Sku#

 

Description

 

Price/Unit

 

Net Units
Sold

 

Gross Sales

 

Sales Returns/
Allowances

 

Net Sales

 

Total Royalties

 

 

 

 

 

 

 

 

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

 

 

 

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

 

 

 

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

 

 

 

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

 

 

 

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

 

 

 

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

 

 

 

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

 

 

 

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

 

 

 

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

 

 

 

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

 

 

 

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

 

 

 

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

 

 

 

 

0.00

 

0.00

 

0.00

 

0.00

 

TOTAL

 

 

 

 

 

0

 

$

0.00

 

$

0.00

 

$

0.00

 

$

0.00

 

 

Total Net Sales

 

$

0.00

 

x Royalty Rate

 

0.0

%

Royalties Due

 

0.00

 

Less Advances

 

(0.00

)

Total Royalties Due

 

$

0.00

 

 

Signature of Authorized

 

 

Officer Certifying Forgoing

 

 

to be accurate

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

Exhibit D - Page 2

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

ARTWORK ASSIGNMENT AGREEMENT

 

IN CONSIDERATION OF Ten Dollars ($10.00) and other good and valuable
consideration paid or to be paid to                             (the
“Contractor”) by                                  (“Company”), the parties
hereto agree as follows:

 

(a)                                 Contractor represents and warrants that
Contractor will create all                                        to be
submitted by Contractor hereafter to Company, including, without limitation,
all                                    and                     
              done and to be done in connection with a property
of                                                  known
as                                             .  (All such materials created by
Contractor and all drafts, outlines, and other preparatory materials shall
collectively be called the “Work” herein).  Contractor warrants and represents
that the Work shall be original to Contractor, owned exclusively by Contractor,
and shall not infringe the rights of any third parties.

 

(b)                                 The Work is and shall be considered a “work
made for hire” (as defined in the United States Copyright Act, 17 U.S.C. § 101
et seq., as amended, and as otherwise defined under applicable copyright laws,
if laws of a jurisdiction other than the United States apply) for
                                    and                                             
owns and shall own all right, title and interest in and to the Work and the
results and proceeds of Contractor’s services rendered in connection therewith,
including, without limitation, all copyrights and renewals and extensions of
copyright therein.

 

(c)                                  To the extent that any such ownership in
such Work does not vest in                                  as a “work made for
hire”, Contractor hereby assigns and transfers in whole to
                                  , all right, title, and interest in and to
such Work and the results and proceeds thereof to the extent that Contractor
has, had, or will have any interest therein, including without limitation, all
intellectual property rights, copyrights and renewals and extensions of
copyright therein in all media whether known or unknown throughout the world in
perpetuity.

 

(d)                                 The Work may be registered for copyright in
the name of                                                 ,
and                                         shall own and possess all physical
material in which or on which the Work is embodied or reproduced, by or on
behalf of Contractor.                    shall have the exclusive right forever
throughout the universe to change, adapt, modify, use, combine with other
material, and otherwise exploit the Work in all media and by all means, whether
now known or hereafter invented or developed.  Contractor hereby waives any and
all claims that Contractor may have now or may hereafter have in any
jurisdiction to so-called “moral rights” or “droit moral” with respect to the
Work, and to the results and proceeds thereof.

 

--------------------------------------------------------------------------------


 

(e)                                  Any further compensation paid or to be paid
to Contractor for services rendered in connection with the Work shall be
described in a separate writing or writings.  This Agreement shall constitute
the entire understanding between the parties.  This Agreement may not be
altered, modified or changed in any way without the express written consent of
both parties and shall be construed in accordance with the laws of the State of
New York  applicable to agreements executed and wholly performed therein without
regard to conflicts of laws principles.

 

(f)                                   When requested by Company,
or                                , Contractor shall perform all such acts and
things and sign all documents and certificates which the Company or
                     may reasonably request in order to carry out the intent and
purpose of this Agreement.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement.

 

COMPANY:

CONTRACTOR:

 

 

 

 

BY:

 

 

BY:

 

 

 

 

ITS:

 

 

ITS:

 

 

 

 

DATE:

 

 

DATE:

 

 

If Contractor is an Individual:

 

ACKNOWLEDGEMENT

 

STATE OF

 

 

 

)

 

COUNTY OF

)

 

 

Be it remembered on this          day of         , 2      , before me, the
subscriber, a Notary Public authorized to take acknowledgements and proofs in
said county and state, personally appeared
                                      , to me known or proved to me on the basis
of satisfactory evidence, who being by me duly sworn according to law, on
his/her oath does depose and make proof of my satisfaction that he/she is
Assignor in the foregoing instrument, and that he/she signed and delivered the
instrument as his/her voluntary act and deed.

 

 

 

 

Notary Public in said Jurisdiction

 

Exhibit E - Page 2

 

--------------------------------------------------------------------------------


 

If Contractor is an Entity:

 

ACKNOWLEDGEMENT

 

STATE OF

 

 

 

)

 

COUNTY OF

)

 

 

Be it remembered on this          day of         , 2      , before me, the
subscriber, a Notary Public authorized to take acknowledgements and proofs in
said county and state, personally appeared                       , to me known,
who being by me duly sworn according to law, on his/her oath does depose and
make proof of my satisfaction that h/she was at the time of the execution
thereof the                    of                                   , the
assignor in the foregoing instrument; and that h/she signed and delivered the
instrument as the voluntary act and deed of said corporation, by virtue of
his/her authority.

 

 

 

 

Notary Public

 

Exhibit E - Page 3

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FRIDAY’S BRAND GUIDE

 

[Not Applicable]

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

LICENSEE APPROVAL AND EXPECTATIONS MANUAL

 

Note, while the parties intend to follow the procedures set forth in this
Exhibit (some of which were not in the Prior Agreement) following the Effective
Date, nothing in this Exhibit is intended to delay, suspend or interrupt the
continuing sale of any Licensed Products being sold by Licensee as of the
Effective Date, as previously approved by Friday’s under the Prior Agreement.

 

1. Scope

 

Friday’s takes great pride in ensuring that every one of our guests leaves
happy. We consider our licensee community to be an extension of our company. The
ability of our licensees to consistently deliver safe and high quality products
is critically important to the continued success of our goal. Enclosed are our
Licensee Approval and Expectations Manual.  This document is intended to
identify Friday’s expectations of food safety programs, quality policies and
specifications for our licensee community. Satisfactory compliance with the
stated expectations in this manual will be determined, in Friday’ discretion, by
Friday’s Quality Assurance Department and/or third party compliance auditors.
Friday’s reserves the right to reasonably periodically update these
expectations. Many of the expectations in this manual are based on regulatory
requirements or industry best practices. This manual does not eliminate a
licensee’s responsibility to comply with all applicable federal, state, and
local laws, rules and regulations, industry practices and contract obligations.

 

2. Licensee Approval Procedures

 

Completion of each of the Licensee Approval Procedures listed below is necessary
for those companies that wish to become an approved licensee for Friday’s. All
paperwork should be sent to Friday’s or its representative as noted below in a
timely manner so as to have sufficient time for review and feedback if necessary
before product implementation. You may retain copies of all completed and signed
documents for your own reference and files.

 

2.1                                     Friday’s Mutual Nondisclosure Agreement
— 2 copies, signed, dated and sent to Friday’s

 

2.2                                     ICIX Data Management System

 

2.2.1                     All licensees will be required to sign up with ICIX
North America, LLC. This service is utilized for maintenance of QA documentation
including but not limited to plant audits, product specifications, letters of
guarantee and certificates of insurance.

2.2.2                     The current annual cost of the program to the licensee
is approximately $299. Program membership includes the ability to upload
requested documentation to all participating ICIX customers as allowed by
vendor.

 

2.3                                     Pure Food Guaranty (attached) - Licensee
shall apply this document to their company letterhead and upload to ICIX.

 

--------------------------------------------------------------------------------


 

2.4                                     Friday’s Licensee Requirements —
Licensee shall sign and date the last page of this document and upload to ICIX.

 

2.5                                     Licensee Contact List — Licensee will be
responsible for uploading and maintaining a list of current supplier contacts
including sales, QA and recall contacts to ICIX. This list shall include
contact, title, phone number, email address and physical location. All operation
and distribution sites shall be listed along with their physical address and
general phone number.

 

2.6                                     Certificate of Insurance

 

2.6.1                     The licensee will be responsible for uploading a
certificate of insurance to ICIX on an annual basis.

2.6.2                     Comprehensive general liability insurance policy,
including liability coverage and contractual liability coverage insuring against
the liabilities assumed, in minimum amounts of $1,000,000.00 per person and
$2,000,000.00 per occurrence, plus $20,000,000.00 in excess liability coverage. 
See other insurance requirements in License Agreement.

2.6.3                     Verbiage designating Friday’s, TGIF, their Affiliates
and their officers, directors, employees, and agents on certificates of
insurance should include “TGI Friday’s of Minnesota, Inc., TGI Friday’s Inc.,
their Affiliates and their officers, directors, employees, and agents,
collectively the additional insured.”

 

2.7                                     Plant Audit

 

2.7.1                     A food safety audit must be completed prior to final
licensee approval and uploaded to ICIX. The audit shall be performed by an
approved third party auditor (Silliker, Cook and Thurber, FPA Safe, Steritech,
SQF, BRC, Dutch HACCP, AIB (bakeries only), Randolph and Associates (dairy
licensees only) and/or Friday’s QA. A passing score will be defined as achieving
at least a 90% score.

2.7.2                     An animal welfare audit is required for all beef,
pork, chicken and egg supplier locations. Further processors will need to have a
supplier approval program in place covering Friday’s requirements for animal
welfare. Audit type will be reviewed by Friday’s QA and approved on a case by
case basis. See Licensee Requirements listed below for more information.

2.7.3                     The cost of the third party food safety audit will be
approximately $1200.00 and will be paid by the licensee. All information and
auditing must be completed and on file a minimum of 30 days prior to granting
approval.

2.7.4                     Future audits will take place on an annual basis,
however, if product evaluations indicate that there may be safety or quality
issues, the frequency may be increased and the costs of all audits and related
expenses will be charged to the licensee. Please see page 6 for more information
on customer audits.

2.7.5                     Additional audit information is located below under
Licensee Requirements.

 

2.8                                     Completed Specification Form

 

2.8.1                     Specification and nutritional analysis forms will be
forwarded to the licensee for completion for each approved product.

 

Exhibit G - Page 2

--------------------------------------------------------------------------------


 

2.8.2                     Completed specification and nutritional forms and a
copy of the case label must be approved by Friday’s QA before product is shipped
to distribution centers. These forms shall be uploaded to ICIX.

2.8.3                     The licensee must have the capability either in-house
or via third party accredited laboratory to perform physical, chemical and
microbiological testing in order to ensure precise adherence to all parameters
of the specifications.

 

2.8.4                     Additional documentation that may be requested by
Friday’s QA includes, but is not limited to the following:

 

·                  Raw material specifications

·                  Production/QA records

·                  Flow charts

·                  QA/laboratory testing documentation

 

3. Licensee Requirements

 

3.1                               Regulatory

 

3.1.1                     The licensee agrees that no article of food sold to
its affiliates or charges will be adulterated or misbranded within the meaning
of the Federal Food, Drug and Cosmetic Act of 1938 as amended; the Federal Fair
Packaging and Labeling Act or within the meaning of any state food and drug law;
during procurement, production, storage or transportation.

3.1.2                     The product shall be processed in accordance with
Title 21, Part 110, of the United States Code of Federal Regulations; “Current
Good Manufacturing Practices (Sanitation) in Manufacturing, Processing,
Packaging or Holding Human Food.”

3.1.3                     Licensees shall conform to the appropriate
Environmental Protection Agency regulations. All residue levels of pesticides,
fungicides and herbicides shall be within tolerances established by the FDA in
the Federal Register and/or the Code of Federal Regulations.

3.1.4                     All Meat and Poultry vendors must be inspected by the
USDA as defined by Title 9, CFR, and Parts 300-399 and have an approved HACCP
program as required by Title 9, CFR, Part 417 and a sanitation program as
required by Title 9, CFR, Part 416.

3.1.5                     Finished product labels must conform to the
requirements of Title 21, CFR, Part 101 and/or any other regulatory laws and/or
standards that may be applicable.

3.1.6                     All licensees will be required to have an effective
and verifiable HACCP program for all items made bearing Friday’s marks. 
Guidelines for the HACCP program will be based National Advisory Committee on
Microbiological Criteria for Foods (NACMCF) 1998.

 

3.2                               Facilities and Personnel

 

3.2.1                     The plant buildings and roofs shall be suitable in
construction and designed to facilitate maintenance and sanitary operations.
Interior floors, walls, and ceilings shall be constructed of materials that can
be adequately cleaned and maintained in good repair. All plant equipment and
utensils shall be designed and constructed to prevent contamination to food
products.

 

Exhibit G - Page 3

--------------------------------------------------------------------------------


 

3.2.2                     Any material change in production facility, equipment
or process will require written notification and approval from Friday’s QA.

3.2.3                     The use of all co-packers or outside storage
facilities must be communicated to Friday’s QA. These facilities will be held to
the same quality standards as the manufacturing plant itself.

3.2.4                     The licensee is responsible for maintaining a
designated individual and/or team for oversight of all QA and food safety
aspects for the production plant.

3.2.5                     Employees who exhibit symptoms of injury or illness
that can affect food products must not be allowed to work in areas where product
could be impacted.

3.2.6                     Open sores, cuts, and other lesions must be covered
with clean and impermeable coverings.

3.2.7                     Individuals with diseases that are transmissible
through food are not allowed to handle exposed food. Included are Salmonella
Typhi, Shigella sp., SHIGA TOXIN-PRODUCING Escherichia coli, Norovirus and the
hepatitis A virus.

 

3.3                               Food Safety / Quality Systems Audit

 

3.3.1                     An annual third party food safety audit with a passing
score of 90% or better is required. If a licensee does not pass on the 1st audit
they will be placed on quality probation and be required to have a 2nd audit
within 90 days (all audits are paid for by the licensee). If the licensee does
not pass the second audit further probation may be warranted and/or suspension
of the licensee approval.

3.3.2                     Approved third party auditors include Silliker, Cook
and Thurber, FPA Safe, Steritech, Randolph and Associates (dairy only), SQF,
BRC, Dutch HACCP and AIB (bakery only).

3.3.3                     Root cause analysis and corrective actions of all
audit deficiencies must be submitted to Friday’s QA within 2 weeks of the time
that the audit results are received by the plant.

3.3.4                     Friday’s QA has the right to inspect the
manufacturer’s facilities on an announced or unannounced basis. All facility
programs and records shall be readily accessible for review upon reasonable
request by Friday’s QA.

 

3.4                               Animal Welfare

 

3.4.1                     Friday’s is committed to selecting licensees who are
focused on ensuring the well-being, proper handling and humane slaughter of all
the animals that are used in our food products. It is our goal to work only with
licensees who can provide an environment designed to eliminate any unnecessary
harm and suffering to animals within their operations.

3.4.2                     All applicable licensees are required to submit a
letter or policy stating the company’s position and requirements for animal
welfare. This form will be uploaded to ICIX.

 

Exhibit G - Page 4

--------------------------------------------------------------------------------


 

3.4.3                     All applicable licensees are required to undergo an
annual animal welfare audit. Further processors will need to have a written
supplier approval program in place requiring annual animal welfare audits from
their suppliers. Audit type will be reviewed by Friday’s QA and will be approved
on a case by case basis. The written program shall be submitted to Friday’s QA
for approval.

 

3.5                               Product Quality Audit

 

3.5.1                     Friday’s QA reserves the right to have some licensees
undergo a Product Quality Audit by a designated third party auditing service.

3.5.2                     The purpose of the audit is to verify that the
licensee is complying with standard operating procedures as well as
specifications.

3.5.3                     The audit will consist of record and program reviews
as well as visual observations of standard operating procedures.

3.5.4                     The frequency and content of the audit will be
determined on a case by case basis depending on the product volume and critical
nature of the food items to the menu.

 

3.6                               Specifications

 

3.6.1                     The specifications are guidelines for the performance
of product. It is critical that product meet Friday’s performance, flavor and
appearance requirements in the opinion of Friday’s. Variance to this requirement
is a critical defect and grounds for product rejection, increased inspection by
Friday’s QA or possible probation or dismissal as a licensee to Friday’s.

3.6.2                     The licensee must have established procedures for the
identification, segregation and disposition of non-conforming products. Written
approval from Friday’s QA is required to distribute any product that does not
conform to Friday’s’ specifications.

3.6.3                     The licensee must have the capabilities either in
house or via a third party accredited laboratory to perform physical, chemical
and microbiological testing in order to ensure precise adherence to all
attributes of the product specifications. The licensee is responsible for
completing all product testing at the stated frequency listed on the
specification.

3.6.4                     Processing parameters or in-process measurements shall
be established, validated, and verified at a determined frequency to meet all
appropriate requirements. Adequate statistical process control shall be
implemented where applicable to improve product consistency, reduce process
variation and improve overall capability of the process.

3.6.5                     All requested specification changes and variances are
to be submitted in writing to Friday’s QA. Most instances of process or
formulation change will necessitate a sample approval by Friday’s QA before
shipping affected products. The licensee must have written approval from
Friday’s QA before proceeding with a specification change or variance.

 

Exhibit G - Page 5

--------------------------------------------------------------------------------


 

3.6.6                     All products shall undergo complete organoleptic
evaluation by the licensee’s QA and/or Operations personnel as defined by the
parameters of the written specifications and frequency agreed upon by the
licensee and Friday’s QA. The licensee must have equivalent cooking equipment
on-site to test prepared foods against the finished product standards. Friday’s
QA maintains absolute discretion to approve the acceptability of the vendor’s
cooking equipment.

3.6.7                     A check weight program must be in place to ensure that
individual pieces and net weights of the cases meet specified and labeled
weights.

3.6.8                     The licensee must perform end-point shelf life
validation studies on the initial production run for each new product. The shelf
life validation studies must entail both microbiological and organoleptic
attributes. Licensees are generally expected to have shelf life histories on
existing products.

3.6.9                     Licensees shall have documented procedures and
controls to prevent the shipment of non-conforming products.

3.6.10              All cases of finished product must be protected with tamper
evident tape or equivalent.

3.6.11              Retainer samples must be kept for each lot of product where
required by Friday’s QA for so long as the product is within its stated shelf
life.

 

3.7                               Label Approval

 

3.7.1                     The licensee’s complete package label and ingredient
statement must be approved by Friday’s QA before final product approval is
given.

3.7.2                     All ingredients known for causing food allergies
and/or sensitivities in a product must be clearly identified as required by law
and communicated to Friday’s QA on the product specification.

3.7.3                     Licensees are accountable for complying with all
federal, state and local regulations regarding labeling. Licensees are legally
responsible for the accuracy of all information on products.

 

3.8                               Traceability and Recall

 

3.8.1                     The licensee must have a written recall/withdrawal
program for the purpose of removing any foods or beverages from distribution
that are determined to have food safety and/or quality issues. Notify Friday’s
QA immediately in the event of a product recall/withdrawal.

3.8.2                     The licensee must have an effective plan in place for
tracing all raw materials and finished products throughout their entire history.

3.8.3                     The licensee must have a coding system in place. A
complete description of the coding system must be outlined in the product
specification.

3.8.4                     The preferred coding system is an “open code date” and
“use by date” clearly showing the month, day and year as well as the time on
both primary and secondary packaging units.

3.8.5                     The licensee shall provide a current contact list of
all recall personnel and 24/7 contact information. This list shall be updated
through ICIX as needed.

3.8.6                     The licensee must conduct a mock recall with a two
hour time limit at a minimum frequency of once a year in order to determine the
effectiveness of the program. The mock recall procedures and records shall be
maintained by the licensee and available for review.

 

Exhibit G - Page 6

--------------------------------------------------------------------------------


 

3.9                               Documentation

 

3.9.1                     A written quality and food safety management system
must be documented, kept up to date and maintained at the licensee’s facility.

3.9.2                     Records shall be established and maintained to provide
conformity to requirements and of the effective operation of the quality
management system. These records shall include all testing requirements as
outlined in the product specifications.

3.9.3                     All records related to the production and quality of
products made bearing Friday’s marks must be retained on file by the licensee
for a minimum of two years and be available for review by Friday’s QA.

 

3.10                        Complaint Resolution

 

3.10.1              The licensee shall have processes and procedures in place to
manage customer complaints. The processes shall be established to collect, track
and address the complaints and to identify improvement opportunities.

3.10.2              Quick and accurate responses to any complaints concerning
products made bearing Friday’s marks is required; this would include response to
the reporting of any complaint within one Business Day of said report and a
written root cause analysis and corrective action plan in place where required
within 72 hours of notification from Friday’s QA. A standardized corrective
action form will be forwarded to Friday’s for documentation purposes.

 

 

 

 

 

Authorized Licensee Representative

 

Date

 

Exhibit G - Page 7

--------------------------------------------------------------------------------


 

EXHIBIT H

 

CONTINUING PURE GOOD GUARANTY

 

(Place on company letterhead, sign and return to Friday’s)

 

1.                                      In consideration of sales by Licensee of
articles subject to the Federal Food, Drug, and Cosmetic Act (approved June 25,
1938 and all acts and/or promulgated rules amending or supplementing the same),
the article comprising each shipment or other delivery hereafter made by
Licensee is guaranteed, as of the date of such shipment or delivery, to be, on
such date, (a) not adulterated or misbranded within the meaning of said Federal
Act; (b) not an article which may not, under the provisions of sections 404 or
505 of said Federal Act,  be introduced into interstate commerce; and (c) not
adulterated or misbranded within the meaning of laws or ordinances of the state
or city to which such article is shipped by Seller, the adulteration and
misbranding provisions of which are substantially the same as those found in the
Federal Act.

 

2.                                      This guaranty is executed by Licensee
subject to the condition that if an article is delivered, designed or furnished
by Friday’s, Seller’s responsibility for misbranding shall be limited to that
resulting from the failure of the article to conform to the standard, if any,
for the product, the purchase specifications or the statements contained on such
label.

 

3.                                      This guaranty replaces any continuing
guaranties, described in paragraph 1 previously given by Licensee to Friday’s
and shall continue in effect until the receipt of its written revocation.

 

Dated:

 

 

 

 

Licensee:

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

Address:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FINISHED PRODUCT SPECIFICATION

 

Product Name:

Date:

Vendor Product Number:

Revision Date:

GTIN #:

Revision #:

 

Changes will be Highlighted

 

Approved

 

Company Name

Plant Location Here

USDA Establishment Number

Is this a co-packed item: Yes o   No o

(* Double click box to check)

If Yes, please list supplier name and address below

 

Product Category:

o Ready to Eat                                                         o Ready
to Cook

 

Coding

All products will be identified and coded on all interior and exterior
packages.  Code will be clear, legible and printed in an appropriately
identifiable color. Preferred method for interior and exteriors packaging is
Open Code Date and Use-By Date.

 

 

 

Location

 

Example

 

Interpretation

Interior Pack Code Date

 

 

 

 

 

 

Exterior Pack Code Date

 

 

 

 

 

 

 

Storage:

 

Plant storage:

o Frozen

o Refrigerated

o Shelf-Stable

Distribution storage:

o Frozen

o Refrigerated

o Shelf-Stable

 

Shelf-Life:

o Shelf-Stable =            days @            ◦ F                    
o Refrigerated =              days @             ◦ F

o Frozen =            days @            ◦ F         o Opened Refrigerated
=              days @             ◦ F

o Opened Shelf Stable =            days @            ◦ F

o             Minimum Shelf Life to
distribution                                                 o
            Minimum shelf life in stores

 

--------------------------------------------------------------------------------


 

Transportation:

 

Formulation (what is the % breakdown for each ingredient)

 

 

 

 

 

Approved

 

Key

 

%

 

Ingredient

 

Supplier

 

Specifications

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Proprietary to Friday’s?     Yes o   No x

 

Raw Material (list standards for the raw materials):

 

Ingredient

 

QA Check

 

Limits

 

Frequency of
Check

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Product Testing Performed by Supplier

Lab Testing

 

Microbiological
Testing

 

Typical

 

Upper
Limit

 

Test Method

 

Frequency of In
House Testing

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit I - Page 2

--------------------------------------------------------------------------------


 

Physical Test 

 

Target

 

Minimum

 

Maximum

 

Frequency of In
House Testing

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* Need to list where measurements are taken & how measurements are taken
(frozen, thawed), etc.

 

Chemical Test

 

Target

 

Minimum

 

Maximum

 

Test Method

 

Frequency of In
House Testing

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Organoleptic Testing

 

Attribute

 

Method

 

Characteristics

 

Frequency of
Check

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Retain Samples

 

Frequency samples are retained:

 

o Unable to keep retains.

 

Defect Testing

 

Attribute

 

Test Method

 

Acceptable Range

 

Frequency of
Check

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Metal Detection

 

Ferrous

 

Non-Ferrous

 

Stainless Steel

 

Sensitivity

 

Sensitivity

 

Grade

 

Sensitivity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit I - Page 3

--------------------------------------------------------------------------------


 

Processing Specifications (What detailed process procedures are needed to make
this product)

 

Finished Product Specifications (what are the standards for the finished
product)

 

1.              Primary Packaging Container Description:

2.              Secondary Packaging Container Description:

3.              Units per a Case:

4.              Case Net Weight:

5.              Case Dimensions:

6.              Tie x High:

 

Tamper Evident Packaging:                                Yes o   No o

 

If yes, please describe:

 

All items should include tamper evident tape, glue or box bands. Exceptions can
be made for stock items

 

Ingredients:

 

 

 

Allergens:

 

 

Please list any allergens present in the product:        

 

Yes  No

o            o Manufactured on a line/facility that processes Peanuts

o            o Manufactured on a line/facility that processes Tree Nuts

o            o Contains MSG

o            o Vegan

o            o Gluten-free

o            o GMO-free

 

Exhibit I - Page 4

--------------------------------------------------------------------------------


 

Label Template:

* If applicable or dependent on product requirements

**Explanation of product pack and size

***Lot number either on label or case AND on individual bags

****Direction on whether to use Friday’s logo or suppliers to be given by
Friday’s QA Department.

 

Arial font to be used.

 

All labels must be approved by the QA department prior to printing.  This label
is an example.

 

Bar Code

 

Item Number

(UPC)

 

 

###########

 

 

 

 

 

 

 

 

 

Description: Product Name

Safe Handling

 

Ingredient Statement

(*)

USDA

 

 

Stamp

 

Minimum 43/7.5 oz Avg

(*)

 

4/5 Lb Bags (**)

 

 

 

Lot Number/Code Date ***

 

 

Distributed (or manufactured) by:

 

 

Supplier Name&Address

KEEP FROZEN

NET WT LBS

 

(*)

 

 

Specification Revisions:

 

Exhibit I - Page 5

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FRIDAY’S QA GENERAL REQUIREMENTS

 

1.              Licensee agrees that no article of food sold will be adulterated
or misbranded within the meaning of the Federal Food, Drug and Cosmetic Act of
1938 as amended; the Federal Fair Packaging and Labeling Act or within the
meaning of any state food and drug law; during procurement, production, storage
or transportation.

2.              The product shall be processed in accordance with Title 21,
Part 110, of the United States Code of Federal Regulations; “Current Good
Manufacturing Practice (Sanitation) in Manufacturing, Processing, Packaging or
Holding Human Food.”

3.              Production of food products with Friday’s Marks shall only take
place at physical facilities approved by Friday’s QA or their designees.

4.              The manufacturer’s complete case label and ingredient statement
and suppliers thereof, must be on file with Friday’s. The ingredients and
suppliers shall not be altered without prior notification and written approval
by Friday’s. Process or formulation change will necessitate a sample approval by
Friday’s before shipping affected products.

5.              It is the responsibility of the manufacturer to conduct
inspections of all raw materials against the requirements described in this
specification to assure the quality and safety of all raw materials before being
accepted for use into the plant. If raw materials are not in compliance with
Friday’s specifications, they must be analyzed within the plant for all critical
attributes before being used in any Friday’s Licensed Products.

6.              The manufacturer must have the capabilities to perform physical,
chemical and microbiological testing in order to ensure precise adherence to all
attributes of the product specifications. The manufacturer is responsible for
completing all product testing at the stated frequency listed on the
specification.

7.              All requested specification changes and variances are to be
submitted in writing to Friday’s. Manufacturer must have written approval from
Friday’s before proceeding with a specification change or variance.

8.              All products shall undergo complete organoleptic evaluation by
the manufacturer’s QA and/or operations personnel as defined by the parameters
of the written specifications and frequency agreed upon by Licensee and
Friday’s. The vendor must have equivalent cooking equipment on-site to test
prepared foods against the finished product standards. Friday’s maintains
absolute discretion to approve the acceptability of the vendor’s cooking
equipment.

9.              The manufacturer must perform end-point shelf life validation
studies on the initial production run for each new product. The shelf life
validation studies must entail both microbiological and organoleptic attributes.
Manufacturers are generally expected to have shelf life histories on existing
products.

10.       All manufacturers must send finished product to Friday’s or Friday’s
third party laboratory as scheduled by Friday’s.

11.       The specifications are guidelines for the performance of product. It
is critical that product meet Friday’s performance, flavor and appearance
requirements in the opinion of Friday’s. Variance to this requirement is a
critical defect and grounds for product rejection, increased inspection by
Friday’s or possible probation or dismissal as a Licensee for Friday’s.

 

--------------------------------------------------------------------------------